Exhibit 10.1

Amended and Restated

Loan and Security Agreement

by and between

WACHOVIA BANK, NATIONAL ASSOCIATION

as Lender

and

OPTICAL CABLE CORPORATION

as Borrower

March 31, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page BACKGROUND    1 SECTION 1. DEFINITIONS.    1 SECTION 2. CREDIT
FACILITIES.    10

  2.1.

   Revolving Loans.    10

  2.2.

   Availability Reserves    11

  2.3.

   MERE Sublimit.    11 SECTION 3. INTEREST AND FEES.    12

  3.1.

   Interest.    12

  3.2.

   [Reserved]    14

  3.3.

   Servicing Fee    14

  3.4.

   Unused Line Fee    14

  3.5.

   Changes in Laws and Increased Costs of Loans    14

  3.6.

   [Reserved]    15 SECTION 4. CONDITIONS PRECEDENT.    15

  4.1.

   Conditions Precedent to Initial Loans    15

  4.2.

   Conditions Precedent to All Loans    16

  4.3.

   Lien on Real Property    16 SECTION 5. GRANT OF SECURITY INTEREST    17
SECTION 6. COLLECTION AND ADMINISTRATION.    18

  6.1.

   Borrower’s Loan Account    18

  6.2.

   Statements    18

  6.3.

   Collection of Accounts.    18

  6.4.

   Payments    19

  6.5.

   Authorization to Make Loans    20

  6.6.

   Use of Proceeds    20 SECTION 7. COLLATERAL REPORTING AND COVENANTS.    20

  7.1.

   Collateral Reporting    20

  7.2.

   Accounts Covenants.    21

  7.3.

   Inventory Covenants    22

  7.4.

   Equipment and Real Property Covenants    23

  7.5.

   Power of Attorney    23

  7.6.

   Right to Cure    24

  7.7.

   Access to Premises    24 SECTION 8. REPRESENTATIONS AND WARRANTIES.    24

  8.1.

   Corporate Existence, Power and Authority; Subsidiaries    24

  8.2.

   Financial Statements; No Material Adverse Change    25



--------------------------------------------------------------------------------

  8.3.

   Chief Executive Office; Collateral Locations    25

  8.4.

   Priority of Liens; Title to Properties    25

  8.5.

   Tax Returns    25

  8.6.

   Litigation    25

  8.7.

   Compliance with Other Agreements and Applicable Laws    26

  8.8.

   Bank Accounts    26

  8.9.

   Accuracy and Completeness of Information    26

  8.10.

   Environmental Compliance.    26

  8.11.

   Solvency    27

  8.12.

   Employee Benefits.    27

  8.13.

   Commercial Tort Claims    28

  8.14.

   Letter of Credit Rights    28

  8.15.

   Survival of Warranties; Cumulative    28 SECTION 9. AFFIRMATIVE AND NEGATIVE
COVENANTS    28

  9.1.

   Maintenance of Existence    28

  9.2.

   New Collateral Locations    28

  9.3.

   Compliance with Laws, Regulations, etc.    29

  9.4.

   Payment of Taxes and Claims    30

  9.5.

   Insurance    30

  9.6.

   Financial Statements and Other Information.    30

  9.7.

   Sale of Assets, Consolidation, Merger, Dissolution, Etc    32

  9.8.

   Encumbrances    32

  9.9.

   Indebtedness    32

  9.10.

   Loans, Investments, Guarantees, Etc.    33

  9.11.

   Dividends and Redemptions    34

  9.12.

   Transactions with Affiliates    34

  9.13.

   Additional Bank Accounts    34

  9.14.

   Adjusted Tangible Net Worth    35

  9.15.

   Costs and Expenses    35

  9.16.

   Compliance with ERISA.    35

  9.17.

   Further Assurances    36

  9.18.

   Commercial Tort Claims    36

  9.19.

   Letter of Credit Rights    36

  9.20.

   Fixed Charge Coverage Ratio    37 SECTION 10. EVENTS OF DEFAULT AND REMEDIES.
   37

  10.1.

   Events of Default    37

  10.2.

   Remedies.    38 SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS;
GOVERNING LAW.    39

  11.1.

   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.    39

  11.2.

   Waiver of Notices    41

  11.3.

   Amendments and Waivers    41

  11.4.

   Waiver of Counterclaims    41

  11.5.

   Indemnification    41

  11.6.

   Waiver and Consent    41

 

ii



--------------------------------------------------------------------------------

SECTION 12. TERM OF AGREEMENT; MISCELLANEOUS.    42

  12.1.

   Term.    42

  12.2.

   Notices    42

  12.3.

   Partial Invalidity    43

  12.4.

   Successors    43

  12.5.

   Entire Agreement    43

 

iii



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A

   Information Certificate

Schedule 6.5

  

Borrower’s Authorized Representatives

Schedule 8.4

  

Permitted Liens

Schedule 8.6

  

Litigation

Schedule 8.8

  

Bank Accounts

Schedule 8.10

  

Environmental Matters

Schedule 8.13

  

Commercial Tort Claims

Schedule 8.14

  

Letter of Credit Right

Schedule 9.9

  

Permitted Indebtedness

Schedule 9.10

  

Permitted Loans, Advances and Guarantees

Schedule 9.11

  

Dividends and Redemptions

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement (“Agreement”) dated
March 31, 2006, is entered into by and between Wachovia Bank, National
Association, a national banking association, and as successor by merger to
Congress Financial Corporation (“Lender”) and Optical Cable Corporation, a
Virginia corporation (“Borrower”).

BACKGROUND

A. On April 18, 2002, Borrower and Lender entered into a certain Loan and
Security Agreement (together with all subsequent amendments, modifications,
restatements, addenda, and supplements thereto, the “Original Loan Agreement”)
and other Financing Agreements, as that term is defined in the Original Loan
Agreement.

B. The parties have agreed, subject to the terms and conditions of this
Agreement, to extend the term of the financing under the Original Loan Agreement
and to further modify and amend certain provisions of the Original Loan
Agreement, and in connection therewith to restate, as amended, all of the terms
and conditions of the Original Loan Agreement.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and intending to be legally bound
hereby, the parties hereto agree that the Original Loan Agreement is amended and
restated to read in its entirety as follows:

SECTION 1. DEFINITIONS.

All terms used herein which are defined in Article 1 or Article 9 of the Uniform
Commercial Code (“UCC”), as revised and in effect from time to time in the State
of New York, shall have the meanings given therein unless otherwise defined in
this Agreement. All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires. All references to Borrower and Lender pursuant to the definitions set
forth in the recitals hereto, or to any other person herein, shall include their
respective successors and assigns. The words “hereof”, “herein”, “hereunder”,
“this Agreement” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not any particular provision of this
Agreement and as this Agreement now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced. An Event of
Default shall exist or continue or be continuing until such Event of Default is
waived in accordance with Section 11.3 or is cured in a manner satisfactory to
Lender, if such Event of Default is capable of being cured as determined by
Lender. Any accounting term used herein unless otherwise defined in this
Agreement shall have the meanings customarily given to such term in accordance
with GAAP. For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:

1.1. “Account Debtor” shall mean any person obligated on an Account.

1.2. “Account” shall have the meaning ascribed thereto in the UCC.



--------------------------------------------------------------------------------

1.3. “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan, the rate per annum (rounded upwards, if necessary,
to the next one-sixteenth (1/16) of one (1.0%) percent) determined by dividing
(a) the Eurodollar Rate for such Interest Period by (b) a percentage equal to:
(i) one (1) minus (ii) the Reserve Percentage. For purposes hereof, “Reserve
Percentage” shall mean the reserve percentage, expressed as a decimal,
prescribed by any United States or foreign banking authority for determining the
reserve requirement which is or would be applicable to deposits of United States
dollars in a non-United States or an international banking office of Reference
Bank used to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan made with
the proceeds of such deposit, whether or not the Reference Bank actually holds
or has made any such deposits or loans. The Adjusted Eurodollar Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.

1.4. “Adjusted Net Worth” shall mean as to Borrower, at any time, in accordance
with GAAP (except as otherwise specifically set forth below), on a consolidated
basis for such Person and its subsidiaries (if any), the amount equal to (a) the
difference between: (i) the aggregate net book value of all tangible assets of
such Person and its subsidiaries, calculating the book value of inventory for
this purpose on a first-in-first-out basis, after deducting from such book
values all appropriate reserves in accordance with GAAP (including all reserves
for doubtful receivables, obsolescence, depreciation and amortization and
excluding gains or losses from any of the retirement plans of Borrower) and
(ii) the aggregate amount of the indebtedness and other liabilities of such
Person and its subsidiaries (including tax and other proper accruals but
excluding deferred taxes and excluding non-cash charges as to stock options);
plus (b) indebtedness of such Person or its subsidiaries which is subordinated
in right of payment to the full and final payment of all of the Obligations or
terms and conditions acceptable to Lender.

1.5. “Applicable Eurodollar Margin” shall mean a marginal rate of interest which
is added to the Adjusted Eurodollar Rate to determine the effective Interest
Rate on Eurodollar Rate Loans. The Applicable Eurodollar Margin on Eurodollar
Rate Loans shall be three percent (3.00%).

1.6. “Applicable Margin” shall mean a marginal rate of interest which is added
to the Base Rate to determine the effective Interest Rate on Base Rate Loans.
The Applicable Margin shall be one-half of one percent (.50%).

1.7. “Availability Reserves” shall mean, as of any date of determination, such
amounts as Lender may from time to time establish and revise in good faith
reducing the amount of Revolving Loans which would otherwise be available to
Borrower under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks which, as determined by Lender in
good faith, do or may affect either (i) the Collateral or any other property
which is security for the Obligations or its value, (ii) the assets, business or
prospects of Borrower or any Obligor or (iii) the security interests and other
rights of Lender in the Collateral (including the enforceability, perfection and
priority thereof) or (b) to reflect Lender’s good faith belief that any
collateral report or financial information furnished by or on behalf of Borrower
or any Obligor to Lender is or may have been incomplete, inaccurate or
misleading in any material respect or (c) in respect of any state of facts which
Lender determines in good faith constitutes an Event of Default or may, with
passage of time or giving of notice, or both, constitute an Event of Default.

 

2



--------------------------------------------------------------------------------

1.8. “Base Rate” shall mean the rate announced by the Reference Bank or its
successors, from time to time, as its prime rate, whether or not such announced
rate is the best rate available at such bank.

1.9. “Base Rate Loans” shall mean loans under the Revolving Credit, or any
portion thereof, on which interest is calculated under the terms hereof based on
the Base Rate plus the Applicable Margin.

1.10. “Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.11. “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York.

1.12. “Capital Expenditures” shall mean, as applied to any Person for any
period, the aggregate of all expenditures (including that portion attributable
to any lease of any property, whether real, personal or mixed, by that Person or
lessee which is accounted for as a capital lease on the balance sheet of such
Person prepared in accordance with GAAP, incurred during that period), made by
that Person during such period in respect of the purchase, construction or other
acquisition of fixed or capital assets, determined in accordance with GAAP.

1.13. “Change of Control” shall mean, after the closing date of this Agreement,
the acquisition by any Person, either individually or acting in concert with one
or more other Persons, of beneficial ownership, directly or indirectly, of
capital stock of Borrower (or other securities convertible into such capital
stock) representing 20% or more of the combined voting power of all capital
stock of Borrower entitled to vote in the election of members of the Board of
Directors of Borrower. As used herein, the term “beneficially own” or
“beneficial ownership” shall have the meaning set forth in the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

1.14. “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, re-codified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.15. “Collateral” shall have the meaning set forth in Section 5 hereof.

1.16. “Commercial Tort Claims” shall have the meaning set forth in the UCC.

1.17. “Deed of Trust” shall mean that certain mortgage or deed of trust, as the
same may be amended, modified, supplemented, renewed, extended, replaced or
restated from time to time, to be executed by Borrower on or prior to the date
of this Agreement under which Borrower shall grant and convey to Lender, or to
trustees for the benefit of Lender, as security for the Obligations, a lien upon
the Real Property.

1.18. “Default Rate” shall mean with respect to any amounts payable hereunder or
under the Financing Agreements, a rate equal to (a) the sum of (i) two percent
(2.0%) per annum and (ii) the Interest Rate otherwise in effect with respect to
such amounts, or, (b) if no such Interest Rate is otherwise in effect with
respect to such amounts, a rate equal to the sum of (i) the Base Rate plus
(ii) the highest Applicable Margin thereon plus (iii) two percent (2.0%).

 

3



--------------------------------------------------------------------------------

1.19. “EBITDA” shall mean for any period, the sum of Borrower’s (a) net income
(or deficit), plus (b) Interest Expense, plus (c) depreciation, amortization and
income tax expense, plus (d) extraordinary non-cash losses, plus (e) accruals
for stock options to the extent the same is a charge against Borrower’s net
income, minus (f) extraordinary gains, all as determined in accordance with
GAAP.

1.20. “Eligible Accounts” shall mean Accounts created by Borrower which are and
continue to be acceptable to Lender (in its sole discretion) based on the
criteria set forth below. In general, Accounts shall be Eligible Accounts if:

(a) Such Accounts arise from the actual and bona fide sale and delivery of goods
by Borrower or rendition of services by Borrower in the ordinary course of its
business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;

(b) Such Accounts are not unpaid more than the earlier of sixty (60) days from
their due date or ninety (90) days after the date of the original invoice for
them;

(c) Such Accounts comply with the terms and conditions contained in
Section 7.2(c) of this Agreement;

(d) Such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the Account
Debtor may be conditional or contingent;

(e) The chief executive office of the Account Debtor with respect to such
Accounts is located in the United States of America, or, at Lender’s option, if
either: (i) the Account Debtor has delivered to Borrower an irrevocable letter
of credit issued or confirmed by a bank satisfactory to Lender sufficient to
cover such Account, in form and substance satisfactory to Lender and, if
required by Lender, the original of such letter of credit has been delivered to
Lender or Lender’s agent and the issuer thereof notified of the assignment of
the proceeds of such letter of credit to Lender, or (ii) such Account is subject
to credit insurance payable to Lender issued by an insurer and on terms and in
an amount acceptable to Lender, or (iii) such Account is otherwise acceptable in
all respects to Lender in its sole and absolute discretion (subject to such
lending formula with respect thereto as Lender may determine);

(f) Such Accounts do not consist of progress billings, bill and hold invoices or
retainage invoices; except as to bill and hold invoices, if Lender has received
an agreement in writing from the Account Debtor, in form and substance
satisfactory to Lender, confirming the unconditional obligation of the Account
Debtor to take the goods related thereto and pay such invoice;

(g) The Account Debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such Account Debtor in excess of the amount
at any time and from time to time owed by Borrower to such Account Debtor or
claimed owed by such Account Debtor may be deemed Eligible Accounts);

 

4



--------------------------------------------------------------------------------

(h) There are no facts, events or occurrences which would impair the validity,
enforceability or collectibility of such Accounts or reduce the amount payable
or delay payment thereunder;

(i) Such Accounts are subject to the first priority, valid and perfected
security interest of Lender and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement;

(j) Neither the Account Debtor nor any officer or employee of the Account Debtor
with respect to such Accounts is an officer, employee or Lender of or affiliated
with Borrower directly or indirectly by virtue of family membership, ownership,
control, management or otherwise;

(k) Unless approved by Lender in writing (such approval to be in the sole and
absolute discretion of Lender), the Account Debtors with respect to such
Accounts are not any foreign government, the United States of America, any
State, political subdivision, department, agency or instrumentality thereof,
unless, if the Account Debtor is the United States of America, any State,
political subdivision, department, agency or instrumentality thereof, upon
Lender’s request, the Federal Assignment of Claims Act of 1940, as amended or
any similar State or local law, if applicable, has been complied with in a
manner satisfactory to Lender;

(l) There are no proceedings or actions which are threatened or pending against
the Account Debtors with respect to such Accounts which might result in any
material adverse change in any such Account Debtor’s financial condition;

(m) Such Accounts of a single Account Debtor or its affiliates (other than
governmental agencies) do not constitute more than twenty percent (20%) of all
otherwise Eligible Accounts (but the portion of the Accounts not in excess of
such percentage may be deemed Eligible Accounts);

(n) Such Accounts are not owed by an Account Debtor who has Accounts unpaid more
than ninety (90) days after the date of the original invoice for them or sixty
(60) days past the due date, whichever is sooner, which constitute more than
fifty (50%) percent of the total Accounts of such Account Debtor;

(o) Such Accounts are owed by Account Debtors whose total indebtedness to
Borrower does not exceed the credit limit with respect to such Account Debtors
as may be reasonably determined by Lender from time to time (but the portion of
the Accounts not in excess of such credit limit may be deemed Eligible
Accounts); and

(p) Such Accounts are owed by Account Debtors deemed creditworthy at all times
by Lender, as reasonably determined by Lender.

(q) General criteria for Eligible Accounts may be established and revised from
time to time by Lender in good faith. Any Accounts which are not Eligible
Accounts shall nevertheless be part of the Collateral.

1.21. “Eligible Equipment” shall mean Equipment which is acceptable to Lender
based on the criteria set forth below. In general, Eligible Equipment shall not
include: (a) obsolete or worn

 

5



--------------------------------------------------------------------------------

out Equipment; (b) spare parts for Equipment; (c) Equipment at premises other
than those owned and controlled by Borrower, unless Lender shall have received a
Waiver from the owner or operator of such premises in form and substance
satisfactory to Lender; (d) Equipment located at any affiliate of Borrower,
unless Lender has received a Waiver from such affiliate; (e) Equipment subject
to a security interest or lien in favor of any person other than Lender except
those permitted in this Agreement; (f) Equipment which is not subject to the
first priority, valid and perfected security interest of Lender; and (g) damaged
and/or defective Equipment. General criteria for Eligible Equipment may be
established and revised from time to time by Lender in good faith. Any Equipment
which is not Eligible Equipment shall nevertheless be part of the Collateral.

1.22. “Eligible Inventory” shall mean Inventory consisting of finished goods
held for resale in the ordinary course of the business of Borrower and raw
materials for such finished goods which are acceptable to Lender based on the
criteria set forth below. In general, Eligible Inventory shall not include:
(a) work-in-process; (b) spare parts for Equipment; (c) packaging and shipping
materials; (d) supplies used or consumed in Borrower’s business; (e) Inventory
at premises other than those owned and controlled by Borrower, unless Lender
shall have received a Waiver from the person in possession of such Inventory
and/or the owner or operator of such premises in form and substance satisfactory
to Lender; (f) Inventory located at any affiliate of the Borrower, unless Lender
has received a Waiver from such affiliate; (g) Inventory subject to a security
interest or lien in favor of any person other than Lender except those permitted
in this Agreement; (h) bill and hold goods; (i) stale, spoiled, obsolete or slow
moving Inventory; (j) Inventory which is not subject to the first priority,
valid and perfected security interest of Lender; (k) returned, damaged and/or
defective Inventory; (l) Inventory purchased or sold on consignment; and
(m) Inventory commingled with material or inventory of any of Borrower’s
customers or any other third party. General criteria for Eligible Inventory may
be established and revised from time to time by Lender in good faith. Any
Inventory which is not Eligible Inventory shall nevertheless be part of the
Collateral.

1.23. “Environmental Laws” shall mean any federal or state statute, ordinance,
law, rule or regulation at any time enacted or adopted by any federal, state or
local government, governmental agency or other governmental or
quasi-governmental entity pertaining to environmental matters, including,
without limitation, the Federal Comprehensive Environmental Response
Compensation Liability Act (“CERCLA”), Environmental Cleanup Responsibility Act
(“ECRA”), and the Federal Resource Conservation Recovery Act (“RCRA”), or to the
releasing, spilling, leaking, pumping, pouring, emitting, emptying, dumping or
otherwise disposing of Hazardous Waste (as defined in 12 U.S.C. §6903(5)) or
Hazardous Materials.

1.24. “Equipment” shall have the meaning ascribed thereto in the UCC and shall
include all of Borrower’s now owned and hereafter acquired equipment, machinery,
computers, computer hardware and software (whether owned or licensed), vehicles,
tools, furniture, fixtures, all attachments, accessions and property now or
hereafter affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.

1.25. “ERISA” shall mean the United States Employee Retirement Income Security
Act of 1974, as the same now exists or may hereafter from time to time be
amended, modified, re-codified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

 

6



--------------------------------------------------------------------------------

1.26. “ERISA Affiliate” shall mean any person required to be aggregated with
Borrower or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or
414(o) of the Code.

1.27. “Eurodollar Rate” shall mean with respect to the Interest Period for a
Eurodollar Rate Loan, the interest rate per annum equal to the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the next one-sixteenth (1/16) of one (1.0%) percent) at which Reference Bank is
offered deposits of United States dollars in the London interbank market (or
other Eurodollar Rate market selected by Borrower and approved by Lender) on or
about 9:00 a.m. (New York time) two (2) Business Days prior to the commencement
of such Interest Period in amounts substantially equal to the principal amount
of the Eurodollar Rate Loans requested by and available to Borrower in
accordance with this Agreement, with a maturity of comparable duration to the
Interest Period selected by Borrower.

1.28. “Eurodollar Rate Loans” shall mean loans under the Revolving Credit, or
any portion thereof, on which interest is calculated under the terms hereof
based on the Adjusted Eurodollar Rate plus the Applicable Eurodollar Margin.

1.29. “Event of Default” shall have the meaning set forth in Section 10.1
hereof.

1.30. “Excess Availability” shall mean the amount, as determined by Lender,
calculated at any time, equal to: (a) the lesser of (i) the amount of the
Revolving Loans available to Borrower as of such time based on the applicable
lending formula, and subject to the sublimits and Availability Reserves from
time to time established by Lender hereunder or (ii) the Maximum Credit, minus
(b) the sum of (i) the amount of all then outstanding and unpaid Revolving Loans
and (ii) the aggregate amount of all trade payables of Borrower which are more
than sixty (60) days past due as of such time.

1.31. “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements and other agreements, documents and
instruments now or at any time hereafter executed and/or delivered by Borrower
or any Obligor in connection with this Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

1.32. “Fixed Charge Coverage Ratio” shall mean, as of the last day of each
fiscal quarter of Borrower, the ratio of (a) EBITDA to (b) Fixed Charges, all as
calculated for the four fiscal quarterly periods then ended and all determined
on a consolidated basis in accordance with GAAP.

1.33. “Fixed Charges” shall mean, for any applicable period of computation,
without duplication, the sum of (a) all Interest Expense for the applicable
period, plus (b) all income tax expense for the applicable period, plus
(c) scheduled principal payments on account of long-term Indebtedness made
during the applicable period, plus (d) cash dividends or other cash
distributions paid by Borrower during the applicable period, plus (e) Capital
Expenditures made during the applicable period, all as determined in accordance
with GAAP.

1.34. “Free Cash Flow” shall mean, for the prior annual period, the greater of
(a) Zero Dollars ($0) or (b) without duplication, net income, plus depreciation,
minus Capital Expenditures.

1.35. “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the

 

7



--------------------------------------------------------------------------------

Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board which are applicable to the circumstances as of the date of
determination consistently applied.

1.36. “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

1.37. “Information Certificate” shall mean the Information Certificate of
Borrower attached hereto as Exhibit A containing material information with
respect to Borrower, its business and assets, provided by or on behalf of
Borrower to Lender in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.

1.38. “Interest Expense” shall mean for any period, the aggregate amount of
interest expense required to be paid or accrued during such period for all
indebtedness of Borrower outstanding during all or any part of such period, as
determined in accordance with GAAP.

1.39. “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2) or three (3) months duration as Borrower may
elect, the exact duration to be determined in accordance with the customary
practice in the applicable Eurodollar Rate market; provided, that, Borrower may
not elect an Interest Period which will end after the last day of the
then-current term of this Agreement.

1.40. “Interest Rate” shall mean (a) as to Base Rate Loans, a rate per annum
equal to the Base Rate plus the Applicable Margin, and (b) as to Eurodollar Rate
Loans, a rate per annum equal to the Applicable Eurodollar Margin plus the
Adjusted Eurodollar Rate (based on the Eurodollar Rate applicable for the
Interest Period selected by Borrower as in effect three (3) Business Days after
the date of receipt by Lender of the request of Borrower for such Eurodollar
Rate Loans in accordance with the terms hereof, whether such rate is higher or
lower than any rate previously quoted to Borrower).

1.41. “Inventory” shall have the meaning ascribed thereto in the UCC and shall
include all of Borrower’s now owned and hereafter existing or acquired raw
materials, work in process, finished goods and all other inventory of whatsoever
kind or nature, wherever located.

1.42. “Investment Property” shall have the meaning ascribed thereto in the UCC.

1.43. “Letter of Credit Rights” shall have the meaning ascribed thereto in the
UCC.

1.44. “Loans” shall mean the Revolving Loans.

 

8



--------------------------------------------------------------------------------

1.45. “Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets or prospects of Borrower or Borrower and its subsidiaries,
considered as a whole, (ii) the ability of Borrower to perform its obligations
under the Financing Agreements or (iii) the ability of Lender to enforce any of
the Obligations or to realize upon any Collateral.

1.46. “Maximum Credit” shall mean the amount of Twenty Five Million Dollars
($25,000,000).

1.47. “MERE Adjustment Date” shall mean for the purposes of Section 2.3, the
date that Lender has adjusted the MERE Sublimit pursuant to Section 2.3(b).

1.48. “MERE Adjustment Period” shall mean the period commencing on a MERE
Adjustment Date and ending on the next MERE Adjustment Date, but in no event
shall a MERE Adjustment Period be less than one hundred eighty days (180).

1.49. “MERE Sublimit” shall mean an amount equal to the lesser of (a) the sum of
eighty percent (80%) of the net orderly liquidation value (as reasonably
determined by Lender) of Eligible Equipment plus sixty percent (60%) of the fair
market value (as reasonably determined by Lender) of the Real Property and
(b) Three Million Dollars ($3,000,000), subject to the adjustments as provided
in Section 2.3.

1.50. “Net Amount of Eligible Accounts” shall mean the gross amount of Eligible
Accounts less (a) sales, excise or similar taxes included in the amount thereof
and (b) returns, discounts, claims, credits and allowances of any nature at any
time issued, owing, granted, outstanding, available or claimed with respect
thereto.

1.51. “Obligations” shall mean any and all Revolving Loans, and all other
obligations, liabilities and indebtedness of every kind, nature and description
owing by Borrower to Lender and/or its affiliates, including principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, whether arising under this
Agreement or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to Borrower under
the United States Bankruptcy Code or any similar statute (including the payment
of interest and other amounts which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured, and however acquired by Lender.

1.52. “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Borrower.

1.53. “Payment Account” shall have the meaning set forth in Section 6.3 hereof.

1.54. “Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited liability company or partnership, corporation (including
any corporation which elects subchapter S status under the Internal Revenue Code
of 1986, as amended), business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

9



--------------------------------------------------------------------------------

1.55. “Real Property” shall mean that certain real property of Borrower located
at 5290 Concourse Drive, Roanoke, Virginia 24019.

1.56. “Records” shall mean all of Borrower’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any Account
Debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower with respect to the
foregoing maintained with or by any other person).

1.57. “Reference Bank” shall mean Wachovia Bank, National Association or such
other bank as Lender may from time to time designate in its sole discretion.

1.58. “Revolving Loans” shall mean the loans now or hereafter made by Lender to
or for the benefit of Borrower on a revolving basis (including advances,
repayments and readvances) as set forth in Section 2.1 hereof.

1.59. “Value” shall mean, as determined by Lender its sole discretion, the lower
of cost computed on a first in-first out basis in accordance with GAAP or market
value.

1.60. “Waiver” shall mean an agreement in writing from a Person in possession of
Collateral and/or the owner or operator of premises other than those owned and
controlled by Borrower on or in which Collateral is located, in form and
substance satisfactory to Lender acknowledging Lender’s first priority security
interest in the Collateral, waiving security interests and claims by such Person
against the Collateral and permitting Lender access to, and the rights to remain
on, the premises so as to exercise Lender’s rights and remedies and otherwise
deal with the Collateral including removal of the Collateral from the premises.

SECTION 2. CREDIT FACILITIES.

2.1. Revolving Loans.

(a) Subject to and upon the terms and conditions contained herein, Lender agrees
to make Revolving Loans to Borrower from time to time through the Maturity Date
pursuant to the terms hereof in amounts requested by Borrower up to the amount
equal to the sum of:

(i) eighty-five percent (85%) of the Net Amount of Eligible Accounts, plus

(ii) (A) until such time as Borrower conducts and receives an Inventory
appraisal that is acceptable to Lender (which Lender agrees to review within
thirty (30) days of receipt), the lower of (1) up to 10% of the Value of
Eligible Inventory, or (2) Seven Million Five Hundred Thousand Dollars
($7,500,000); and (B) thereafter the lowest of: (1) eighty-five percent (85%) of
the net orderly liquidation value (as reasonably determined by Lender) of
Eligible Inventory; (2) the sum of fifty percent (50%) of the Value of Eligible
Inventory consisting of raw materials plus sixty percent (60%) of the Value of
Eligible Inventory consisting of finished goods; or (3) Seven Million Five
Hundred Thousand Dollars ($7,500,000); plus

 

10



--------------------------------------------------------------------------------

(iii) the MERE Sublimit; minus

(iv) any Availability Reserves.

(b) Lender may, in its sole discretion, from time to time, upon not less than
five (5) days prior notice to Borrower: (i) reduce the lending formula with
respect to Eligible Accounts to the extent that Lender determines in good faith
that: (A) the dilution with respect to the Accounts for any period (based on the
ratio of the (i) aggregate amount of reductions in Accounts other than as a
result of payments in cash to (ii) the aggregate amount of total sales) has
increased in any material respect or may be reasonably anticipated to increase
in any material respect above historical levels, or (B) the general
creditworthiness of Account Debtors has declined or (ii) reduce the lending
formula(s) with respect to Eligible Inventory to the extent that Lender
determines that: (A) the number of days of the turnover of the Inventory for any
period has changed in any material respect or (B) the liquidation value of the
Eligible Inventory, or any category thereof, has decreased, or (C) the nature
and quality of the Inventory has deteriorated. In determining whether to reduce
the lending formula(s), Lender may consider events, conditions, contingencies or
risks which are also considered in determining Eligible Accounts, Eligible
Inventory or in establishing Availability Reserves.

(c) Except in Lender’s sole discretion the aggregate amount of Loans outstanding
at any time shall not exceed the Maximum Credit. In the event that the aggregate
amount of the outstanding Loans exceed the amounts available under the lending
formulas, such event shall not limit, waive or otherwise affect any rights of
Lender in that circumstance or on any future occasions and Borrower shall, upon
demand by Lender, which may be made at any time or from time to time,
immediately repay to Lender the entire amount of any such excess(es) for which
payment is demanded.

2.2. Availability Reserves. All Revolving Loans otherwise available to Borrower
pursuant to the lending formulas and subject to the Maximum Credit and other
applicable limits hereunder shall be subject to Lender’s continuing right to
establish and revise Availability Reserves. Without limiting any other rights or
remedies of Lender under this Agreement or any of the other Financing Agreements
with respect to the establishment of Availability Reserves or otherwise, Lender
may establish and revise Availability Reserves to reflect: (a) Inventory
shrinkage; (b) the aggregate amount of deposits, if any, received by Borrower
from its customers in respect of unfilled orders for merchandise; and
(c) amounts due or to become due in respect of sales, use and/or withholding
taxes.

2.3. MERE Sublimit.

(a) Commencing on May 1, 2006, and continuing on the first day of each calendar
month thereafter until the first MERE Adjustment Date, the MERE Sublimit shall
be decreased by an amount equal to Fifty Thousand Dollars ($50,000.00).

(b) On or after October 18, 2006, Borrower may request that Lender reset the
MERE Sublimit based upon a Collateral appraisal of Eligible Equipment and the
Real Property

 

11



--------------------------------------------------------------------------------

conducted by Lender, subject to the terms hereof. So long as (a) Borrower’s
average Excess Availability for the most recently ended fiscal quarter exceeds
Two Million Dollars ($2,000,000), (b) no Event of Default has occurred, or event
which, with the passage of time or giving of notice, or both, would constitute
an Event of Default has occurred and is continuing and (c) Borrower’s Fixed
Charge Coverage Ratio is greater than 1.20 to 1, on the first day of the
calendar month following such determinations (each a “MERE Adjustment Date”)
Lender shall, at the request of Borrower, increase the MERE Sublimit to an
amount equal to the lesser of (i) the sum of eighty percent (80%) of the then
net orderly liquidation value of Eligible Equipment (as reasonably determined by
Lender) plus sixty percent (60%) of the then fair market value of the Real
Property (as reasonably determined by Lender) and (ii) Three Million Dollars
($3,000,000). Lender shall reset the MERE Sublimit within a reasonable period of
time after Lender’s receipt of such appraisals and receipt of such information
required by Lender, in its reasonable discretion..

(c) (i) Commencing the first day of the first month after each MERE Adjustment
Date, the MERE Sublimit, as adjusted from time to time, shall be reduced on the
first day of each calendar month during the applicable MERE Adjustment Period by
an amount equal to one sixtieth (1/60) of the MERE Sublimit as determined on the
MERE Adjustment Date of such MERE Adjustment Period; and

(ii) On an annual basis, upon Lender’s receipt of the annual audited financial
statements of Borrower, the MERE Sublimit shall be further reduced by an amount
equal to twenty percent (20%) of Free Cash Flow.

(d) For purposes of this Section 2.3, Lender shall not be required to rely upon
an Equipment appraisal greater than thirty (30) days old or a Real Property
appraisal greater that one (1) year old and if Borrower has requested that the
MERE Sublimit be reset pursuant to this Section 2.3, Borrower shall deliver to
Lender, at Lender’s reasonable request, a written statement from the appraiser
of the Real Property that it is not aware of any circumstances which would
materially and adversely affect its most recent appraisal.

SECTION 3. INTEREST AND FEES.

3.1. Interest.

(a) Borrower shall pay to Lender for Lender interest on the outstanding
principal amount of the Obligations at the Interest Rate, except that Borrower
shall pay to Lender for Lender interest, at Lender’s option, without notice, at
the Default Rate: (i) on the Obligations for the period from and after the date
of termination or non-renewal hereof, or the date of the occurrence of an Event
of Default, and for so long as such Event of Default is continuing as determined
by Lender and until such time as Lender has received full and final payment of
all Obligations (notwithstanding any entry of judgment against the Borrower);
and (ii) on the Revolving Loans at any time outstanding in excess of the amounts
available to Borrower under Section 2 (whether or not such excess(es), arise or
are made with or without Lender’s knowledge or consent and whether made before
or after an Event of Default). Borrower acknowledges that: (i) such additional
rate is a material inducement to Lender to extend the Revolving Loans;
(ii) Lender would not extend the Revolving Loans in the absence of the agreement
of Borrower to pay such additional rate; (iii) such additional rate represents
compensation for increased risk to Lender that the Revolving Loans will not be
repaid; and (iv) such rate is not a penalty and represents a reasonable

 

12



--------------------------------------------------------------------------------

estimate of (a) the cost to Lender in allocating their resources (both personnel
and financial) to the ongoing review, monitoring, administration and collection
of the Revolving Loans and (b) compensation to Lender for losses that are
difficult to ascertain. All interest accruing hereunder on and after the
occurrence of any of the events referred to in Sections 3.1(a)(i) and 3.1
(a)(ii) above shall be payable in demand.

(b) Borrower may from time to time request that a Loan be a Eurodollar Rate
Loan, that a Base Rate Loans be converted to Eurodollar Rate Loans or that any
existing Eurodollar Rate Loans continue for an additional Interest Period. Such
request from Borrower shall specify the amount of a Eurodollar Rate Loan, or of
the Base Rate Loans which will be converted to Eurodollar Rate Loans (subject to
the limits set forth below) and the Interest Period to be applicable to such
Eurodollar Rate Loans. Subject to the terms and conditions contained herein,
three (3) Business Days after receipt by Lender of such a request from Borrower,
such Base Rate Loans shall be converted to Eurodollar Rate Loans or such
Eurodollar Rate Loans shall continue as Eurodollar Rate Loans as of the end of
such Interest Period, as the case may be, provided, that, (i) no Event of
Default exists, or event which with passage of time would constitute an Event of
Default exists or has occurred and is continuing, (ii) no party hereto shall
have sent any notice of termination or non-renewal of this Agreement,
(iii) Borrower shall have complied with such customary procedures as are
established by Lender and specified by Lender to Borrower from time to time for
requests by Borrower for Eurodollar Rate Loans, (iv) no more than five
(5) Interest Periods may be in effect at any one time, (v) the aggregate amount
of the Eurodollar Rate Loans must be in an amount not less than One Million
Dollars ($1,000,000) or an integral multiple of Five Hundred Thousand Dollars
($500,000) in excess thereof, (vi) the maximum amount of the Eurodollar Rate
Loans at any time requested by Borrower shall not exceed the amount equal to
ninety percent (90%) of the lowest principal amount of the Revolving Loans which
it is anticipated will be outstanding during the applicable Interest Period, in
each case as determined by Lender (but with no obligation of Lender to make such
Revolving Loans); and (vii) Lender shall have determined that the Interest
Period or Adjusted Eurodollar Rate is available to Lender through the Reference
Bank and can be readily determined as of the date of the request for such
Eurodollar Rate Loan by Borrower. Any request by Borrower to convert Base Rate
Loans to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans
shall be irrevocable. Notwithstanding anything to the contrary contained herein,
Lender and Reference Bank shall not be required to purchase United States Dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market to fund any Eurodollar Rate Loans, but the provisions hereof shall be
deemed to apply as if Lender and Reference Bank had purchased such deposits to
fund the Eurodollar Rate Loans.

(c) Any Eurodollar Rate Loans shall automatically convert to Base Rate Loans
upon the last day of the applicable Interest Period, unless Lender has received
and approved a request to continue such Eurodollar Rate Loan at least three
(3) Business Days prior to such last day in accordance with the terms hereof.
Any Eurodollar Rate Loans shall, at Lender’s option, upon notice by Lender to
Borrower, convert to Base Rate Loans in the event that (i) an Event of Default
exists or event which, with the passage of time or giving of notice, or both,
would constitute an Event of Default, shall exist, (ii) this Agreement shall
terminate or not be renewed, or (iii) the aggregate principal amount of the Base
Rate Loans which have previously been converted to Eurodollar Rate Loans or
existing Eurodollar Rate Loans continued, as the case may be, at the beginning
of an Interest Period shall at any time during such Interest Period exceed
(A) the aggregate principal amount of the Loans then outstanding, or (B) the sum
of the then outstanding principal amount of the Revolving Loans then available
to Borrower under Section 2 hereof.

 

13



--------------------------------------------------------------------------------

Borrower shall pay to Lender, upon demand by Lender (or Lender may, at its
option, charge any loan account of Borrower) any amounts required to compensate
Lender, the Reference Bank or any participant with Lender for any loss
(including loss of anticipated profits), cost or expense incurred by such
person, as a result of the conversion of Eurodollar Rate Loans to Base Rate
Loans pursuant to any of the foregoing.

(d) Interest shall be payable by Borrower to Lender monthly in arrears not later
than the first day of each calendar month and shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed. The interest
rate on Obligations shall increase or decrease by an amount equal to each
increase or decrease in the Base Rate effective on the first day of the month
after any change in such Base Rate is announced based on the Base Rate in effect
on the last day of the month in which any such change occurs. In no event shall
charges constituting interest payable by Borrower to Lender exceed the maximum
amount or the rate permitted under any applicable law or regulation, and if any
such part or provision of this Agreement is in contravention of any such law or
regulation, such part or provision shall be deemed amended to conform thereto.

3.2. [Reserved]

3.3. Servicing Fee. Borrower shall pay to Lender, for Lender’s own account,
monthly a servicing fee in an amount equal to One Thousand Dollars ($1,000) in
respect of Lender’s services for each month (or part thereof) while this
Agreement remains in effect and for so long thereafter as any of the Obligations
are outstanding, which fee shall be fully earned as of and payable in advance on
the date hereof and on the first day of each month hereafter.

3.4. Unused Line Fee. Borrower shall pay to Lender monthly an unused line fee at
a rate equal to one-quarter of one percent (0.25%) per annum calculated upon the
amount by which $13,000,000 exceeds the average daily principal balance of the
outstanding Revolving Loans during the immediately preceding month (or part
thereof) while this Agreement is in effect and for so long thereafter as any of
the Obligations are outstanding, which fee shall be payable on the first day of
each month in arrears.

3.5. Changes in Laws and Increased Costs of Loans.

(a) Notwithstanding anything to the contrary contained herein, all Eurodollar
Rate Loans shall, upon notice by Lender to Borrower, convert to Base Rate Loans
in the event that (i) any change in applicable law or regulation (or the
interpretation or administration thereof) shall either (A) make it unlawful for
Lender, Reference Bank or any participant to make or maintain Eurodollar Rate
Loans or to comply with the terms hereof in connection with the Eurodollar Rate
Loans, or (B) shall result in the increase in the costs to Lender, Reference
Bank or any participant of making or maintaining any Eurodollar Rate Loans by an
amount deemed by Lender to be material, or (C) reduce the amounts received or
receivable by Lender in respect thereof, by an amount deemed by Lender to be
material or (ii) the cost to Lender, Reference Bank or any participant of making
or maintaining any Eurodollar Rate Loans shall otherwise increase by an amount
deemed by Lender to be material. Borrower shall pay to Lender, upon demand by
Lender (or Lender may, at its option, charge any loan account of Borrower) any
amounts required to compensate Lender, the Reference Bank or any participant
with Lender for any loss (including loss of anticipated profits), cost or
expense incurred by such person as a result of the foregoing, including, without
limitation,

 

14



--------------------------------------------------------------------------------

any such loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such person to make or
maintain the Eurodollar Rate Loans or any portion thereof. A certificate of
Lender setting forth the basis for the determination of such amount necessary to
compensate Lender as aforesaid shall be delivered to Borrower and shall be
conclusive, absent manifest error.

(b) If any payments or prepayments in respect of the Eurodollar Rate Loans are
received by Lender other than on the last day of the applicable Interest Period
(whether pursuant to acceleration, upon maturity or otherwise), including any
payments pursuant to the application of collections under Section 6.3 or any
other payments made with the proceeds of Collateral, Borrower shall pay to
Lender upon demand by Lender (or Lender may, at its option, charge any loan
account of Borrower) any amounts required to compensate Lender, the Reference
Bank or any participant with Lender for any additional loss (including loss of
anticipated profits), cost or expense incurred by such person as a result of
such prepayment or payment, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such person to make or maintain such Eurodollar Rate
Loans or any portion thereof.

3.6. [Reserved]

SECTION 4. CONDITIONS PRECEDENT.

4.1. Conditions Precedent to Initial Loans. Each of the following is a condition
precedent to Lender entering into this Agreement:

(a) Lender shall have received evidence, in form and substance satisfactory to
Lender, that Lender has valid perfected and first priority, and only security
interests in and liens upon the Collateral and any other property which is
intended to be security for the Obligations or the liability of any Obligor in
respect thereof, subject only to the security interests and liens permitted
herein or in the other Financing Agreements;

(b) All requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Lender, and Lender shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Lender may have requested in connection therewith, such
documents where requested by Lender or its counsel to be certified by
appropriate corporate officers or governmental authorities;

(c) No material adverse change shall have occurred in the assets, business or
prospects of Borrower since the date of Lender’s latest field examination and no
change or event shall have occurred which would impair the ability of Borrower
or any Obligor to perform its obligations hereunder or under any of the other
Financing Agreements to which it is a party or of Lender to enforce the
Obligations or realize upon the Collateral;

(d) Lender shall have completed a field review of the Records and such other
information with respect to the Collateral as Lender may require to determine
the amount of Revolving Loans available to Borrower, the results of which shall
be satisfactory to Lender;

(e) Lender shall have received, in form and substance satisfactory to Lender,
all consents, waivers, acknowledgments and other agreements from third persons
which Lender may

 

15



--------------------------------------------------------------------------------

deem necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the Collateral or to effectuate the provisions or
purposes of this Agreement and the other Financing Agreements, including
acknowledgments by lessors, mortgagees and warehousemen of Lender’s security
interests in the Collateral, waivers by such persons of any security interests,
liens or other claims by such persons to the Collateral and agreements
permitting Lender access to, and the right to remain on, the premises to
exercise its rights and remedies and otherwise deal with the Collateral;

(f) Lender shall have received evidence of insurance and lender loss payee
endorsements required hereunder and under the other Financing Agreements, in
form and substance satisfactory to Lender, and certificates of insurance
policies and/or endorsements naming Lender as lender loss payee;

(g) Lender shall have received, in form and substance satisfactory to Lender,
such opinion letters of counsel to Borrower with respect to the Financing
Agreements and such other matters as Lender may request;

(h) The Financing Agreements and all instruments and documents hereunder and
thereunder shall have been duly executed and delivered to Lender, in form and
substance satisfactory to Lender;

(i) [Reserved]

(j) [Reserved]

4.2. Conditions Precedent to All Loans. Each of the following is an additional
condition precedent to Lender entering into this Agreement and Lender making
Loans to Borrower, including the initial Loans and any future Loans:

(a) All representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan and after giving effect thereto,
except to the extent that any representation or warranty was made with reference
to a specific date, in which case such representation and warranty shall have
been true and correct in all material respects as of such date; and

(b) No Event of Default shall exist and no event or condition which, with
passage of time or giving of notice, or both, would constitute an Event of
Default, shall exist or have occurred and be continuing on and as of the date of
the making of such Loan and after giving effect thereto.

4.3. Lien on Real Property. The Deed of Trust securing prompt payment and
performance of all of the Obligations shall be executed by Borrower in favor of
Lender and shall be duly recorded, at Borrower’s expense, in each office where
such recording is required to constitute a fully perfected lien on the Real
Property covered thereby. Borrower shall deliver to Lender, at Borrower’s
expense, mortgagee title insurance policies issued by a title insurance company
satisfactory to Lender, which policies shall be in form and substance
satisfactory to Lender and shall insure a valid first lien in favor of Lender on
the Real Property covered thereby, subject only to those exceptions acceptable
to Lender and its counsel. Borrower shall also deliver to Lender such

 

16



--------------------------------------------------------------------------------

other documents and assurances, including, without limitation, existing survey
prints and flood plain certificates of the Real Property, as Lender and its
counsel may request relating to the Real Property subject to the Deed of Trust.

SECTION 5. GRANT OF SECURITY INTEREST.

To secure payment and performance of all Obligations, Borrower hereby grants to
Lender, for the benefit of Lender, a continuing security interest in, a lien
upon, and a right of set off against, and hereby assigns to Lender as security,
the following property and interests in property of Borrower, whether now owned
or hereafter acquired or existing, and wherever located (collectively, the
“Collateral”):

5.1. Accounts;

5.2. All present and future contract rights, general intangibles (including tax
and duty refunds, registered and unregistered patents, trademarks, service
marks, copyrights, trade names, applications for the foregoing, trade secrets,
goodwill, processes, drawings, blueprints, customer lists, licenses, whether as
licensor or licensee, choses in action, payment intangibles and other claims and
existing and future leasehold interests in equipment, real estate and fixtures),
chattel paper, electronic chattel paper, commercial tort claims, documents,
instruments, securities and other investment property, letters of credit,
bankers’ acceptances and guaranties;

5.3. All present and future monies, securities, credit balances, deposits,
deposit accounts, certificates of deposit and other property of Borrower now or
hereafter held or received by or in transit to Lender or its affiliates or at
any other depository or other institution from or for the account of Borrower,
whether for safekeeping, pledge, custody, transmission, collection or otherwise,
and all present and future liens, security interests, rights, remedies, title
and interest in, to and in respect of Accounts and other Collateral, including,
without limitation, (a) rights and remedies under or relating to guaranties,
contracts of suretyship, letters of credit and credit and other insurance
related to the Collateral, (b) rights of stoppage in transit, replevin,
repossession, reclamation and other rights and remedies of an unpaid vendor,
lienor or secured party, (c) goods described in invoices, documents, contracts
or instruments with respect to, or otherwise representing or evidencing,
Accounts or other Collateral, including returned, repossessed and reclaimed
goods, and (d) deposits by and property of Account Debtors or other persons
securing the obligations of Account Debtors;

5.4. Equipment;

5.5. Inventory;

5.6. Investment Property;

5.7. Records;

5.8. Commercial Tort Claims;

5.9. Letter of Credit Rights; and

 

17



--------------------------------------------------------------------------------

5.10. All products and cash and non-cash proceeds of the foregoing, in any form,
including, without limitation, insurance policies and proceeds (including,
without limitation, business interruption insurance) and all claims against
third parties for loss or damage to or destruction of any or all of the
foregoing.

SECTION 6. COLLECTION AND ADMINISTRATION.

6.1. Borrower’s Loan Account. Lender shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans and other Obligations and
the Collateral, (b) all payments made by or on behalf of Borrower and (c) all
other appropriate debits and credits as provided in this Agreement, including
fees, charges, costs, expenses and interest. All entries in the loan account(s)
shall be made in accordance with Lender’s customary practices as in effect from
time to time.

6.2. Statements. Lender shall render to Borrower each month a statement setting
forth the balance in Borrower’s loan account(s) maintained by Lender for
Borrower pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Lender but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrower and conclusively binding
upon Borrower as an account stated except to the extent that Lender receives a
written notice from Borrower of any specific exceptions of Borrower thereto
within thirty (30) days after the date such statement has been mailed by Lender.
Until such time as Lender shall have rendered to Borrower a written statement as
provided above, the balance in Borrower’s loan account(s) shall be presumptive
evidence of the amounts due and owing to Lender by Borrower.

6.3. Collection of Accounts.

(a) Borrower shall establish and maintain, at its expense, blocked accounts or
lockboxes and related blocked accounts (in either case, “Blocked Accounts”), as
Lender may specify, with such banks as are acceptable to Lender into which
Borrower shall promptly deposit and direct its Account debtors to directly remit
all payments on Accounts and all payments constituting proceeds of Inventory or
other Collateral in the identical form in which such payments are made, whether
by cash, check or other manner. The banks at which the Blocked Accounts are
established shall enter into an agreement, in form and substance satisfactory to
Lender, providing that all items received or deposited in the Blocked Accounts
are the property of Lender, that the depository bank has no lien upon, or right
to setoff against, the Blocked Accounts, the items received for deposit therein,
or the funds from time to time on deposit therein and that the depository bank
will wire, or otherwise transfer, in immediately available funds, on a daily
basis, all funds received or deposited into the Blocked Accounts to such bank
account of Lender as Lender may from time to time designate for such purpose
(“Payment Account”). Borrower agrees that all payments made to such Blocked
Accounts or other funds received and collected by Lender, whether on the
Accounts or as proceeds of Inventory or other Collateral or otherwise shall be
the property of Lender for so long as any of the Obligations remain outstanding
and shall be held or applied in accordance with the terms of this Agreement.

(b) For purposes of calculating the amount of the Loans available to Borrower,
such payments will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt by Lender of immediately available
funds in the Payment Account provided such

 

18



--------------------------------------------------------------------------------

payments and notice thereof are received in accordance with Lender’s usual and
customary practices as in effect from time to time and within sufficient time to
credit Borrower’s loan account on such day, and if not, then on the next
Business Day. For the purposes of calculating interest on the Obligations, such
payments or other funds received will be applied (conditional upon final
collection) to the Obligations one (1) Business Day following the date of
receipt of immediately available funds by Lender in the Payment Account provided
such payments or other funds and notice thereof are received in accordance with
Lender’s usual and customary practices as in effect from time to time and within
sufficient time to credit Borrower’s loan account on such day, and if not, then
on the next Business Day.

(c) Borrower and all of its affiliates, subsidiaries, shareholders, directors,
employees or Lenders shall, acting as trustee for Lender, receive, as the
property of Lender, any monies, checks, notes, drafts or any other payment
relating to and/or proceeds of Accounts or other Collateral which come into
their possession or under their control and immediately upon receipt thereof,
shall deposit or cause the same to be deposited in the Blocked Accounts, or
remit the same or cause the same to be remitted, in kind, to Lender. In no event
shall the same be commingled with Borrower’s own funds. Borrower agrees to
reimburse Lender on demand for any amounts owed or paid to any bank at which a
Blocked Account is established or any other bank or person involved in the
transfer of funds to or from the Blocked Accounts arising out of Lender’s
payments to or indemnification of such bank or person. The obligation of
Borrower to reimburse Lender for such amounts pursuant to the prior sentence of
this Section 6.3 shall survive the termination or non-renewal of this Agreement.

(d) At Lender’s request, Borrower shall cause that portion of the proceeds of
Collateral representing sales and/or use taxes payable in connection with sales
or otherwise, to be deposited into a separate bank account or accounts
established for such purpose. In no event shall the same be commingled with
Borrower’s own funds. Borrower shall provide Lender on a monthly basis with
evidence of collection and remittance of sales and/or use taxes.

6.4. Payments. All Obligations shall be payable to the Payment Account as
provided in Section 6.3 or such other place as Lender may designate from time to
time. Lender may apply payments received or collected from Borrower or for the
account of Borrower (including, without limitation, the monetary proceeds of
collections or of realization upon any Collateral) to such of the Obligations
under this Agreement, whether or not then due, in such order and manner as
Lender determines. At Lender’s option, all principal, interest, fees, costs,
expenses and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of Borrower. Borrower
shall make all payments to Lender on the Obligations free and clear of, and
without deduction or withholding for or on account of, any setoff, counterclaim,
defense, duties, taxes, levies, imposts, fees, deductions, withholding,
restrictions or conditions of any kind. If after receipt of any payment of, or
proceeds of Collateral applied to the payment of, any of the Obligations, Lender
is required to surrender or return such payment or proceeds to any Person for
any reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Lender. Borrower shall be liable to pay to Lender, and does hereby indemnify and
hold Lender harmless for the amount of any payments or proceeds surrendered or
returned. This Section 6.4 shall remain effective notwithstanding any contrary
action which may be taken by Lender in reliance upon such payment or proceeds.
This Section 6.4 shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

19



--------------------------------------------------------------------------------

6.5. Authorization to Make Loans. Lender is authorized to make the Loans based
upon telephonic or other instructions received from anyone purporting to be any
of the authorized officers or representatives of Borrower identified on Schedule
6.5 hereto (as said Schedule 6.5 may be amended or revised from time to time)
or, at the discretion of Lender, if such Loans are necessary to satisfy any
Obligations. All requests for Loans hereunder shall specify the date on which
the requested advance is to be made (which day shall be a Business Day) and the
amount of the requested Loan. Requests received after 11:00 a.m. (Eastern Time)
on any day shall be deemed to have been made as of the opening of business on
the immediately following Business Day. All Loans under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, Borrower when deposited to the credit of Borrower or otherwise
disbursed or established in accordance with the instructions of Borrower or in
accordance with the terms and conditions of this Agreement.

6.6. Use of Proceeds. Borrower shall use the initial proceeds of the Loans
provided by Lender to Borrower hereunder only for: (a) payments to each of the
persons listed in the disbursement direction letter furnished by Borrower to
Lender on or about the date hereof and (b) costs, expenses and fees in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Financing Agreements. All other Loans made by Lender to
Borrower pursuant to the provisions hereof shall be used by Borrower only for
general operating, working capital and other proper corporate purposes of
Borrower not otherwise prohibited by the terms hereof. None of the proceeds will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin security or for the purposes of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended.

SECTION 7. COLLATERAL REPORTING AND COVENANTS.

7.1. Collateral Reporting. Borrower shall provide Lender with the following
documents in a form satisfactory to Lender: (a) on a regular basis as required
by Lender, a schedule of Accounts, sales made, credits issued and cash received;
(b) on a bi-weekly basis or more frequently as Lender may request, (i) perpetual
inventory reports, (ii) inventory reports by category and (iii) agings of
accounts payable; (c) upon Lender’s request, (i) copies of customer statements
and credit memos, remittance advices and reports, copies of deposit slips and
bank statements, (ii) copies of shipping and delivery documents, and
(iii) copies of purchase orders, invoices and delivery documents for Inventory
and Equipment acquired by Borrower; (d) on a monthly basis or more frequently as
Lender may request, an aging of accounts receivable, reports on sales and use
tax collections, deposits and payments, including monthly sales and use tax
accruals; and (e) such other reports as to the Collateral as Lender shall
request from time to time. If any of Borrower’s records or reports of the
Collateral are prepared or maintained by an accounting service, contractor,
shipper or other Lender, Borrower hereby irrevocably authorizes such service,
contractor, shipper or Lender at any time that an Event of Default exists or has
occurred and is continuing to deliver such records, reports, and related
documents to Lender and to follow Lender’s instructions with respect to further
services.

 

20



--------------------------------------------------------------------------------

7.2. Accounts Covenants.

(a) Borrower shall notify Lender promptly of: (i) any material delay in
Borrower’s performance of any of its obligations to any Account Debtor or the
assertion of any claims, offsets, defenses or counterclaims by any Account
Debtor, or any disputes with Account Debtors, or any settlement, adjustment or
compromise thereof, (ii) all material adverse information relating to the
financial condition of any Account Debtor and (iii) any event or circumstance
which, to Borrower’s knowledge would cause Lender to consider any then existing
Accounts as no longer constituting Eligible Accounts. No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any Account Debtor without Lender’s consent, except in the ordinary course of
Borrower’s business in accordance with practices and policies previously
disclosed in writing to Lender. So long as no Event of Default exists or has
occurred and is continuing, Borrower shall settle, adjust or compromise any
claim, offset, counterclaim or dispute with any Account Debtor. At any time that
an Event of Default exists or has occurred and is continuing, Lender shall, at
its option, have the exclusive right to settle, adjust or compromise any claim,
offset, counterclaim or dispute with Account Debtors or grant any credits,
discounts or allowances.

(b) Without limiting the obligation of Borrower to deliver any other information
to Lender, Borrower shall promptly report to Lender any return of Inventory by
any one Account Debtor if the inventory so returned in such case has a sales
price in excess of Fifty Thousand Dollars ($50,000). At any time that Inventory
is returned, reclaimed or repossessed, the related Account shall not be deemed
an Eligible Account. In the event any Account Debtor returns Inventory when an
Event of Default exists or has occurred and is continuing, Borrower shall, upon
Lender’s request, (i) hold the returned Inventory in trust for Lender,
(ii) segregate all returned Inventory from all of its other property,
(iii) dispose of the returned Inventory solely according to Lender’s
instructions, and (iv) not issue any credits, discounts or allowances with
respect thereto without Lender’s prior written consent.

(c) With respect to each Account: (i) the amounts shown on any invoice delivered
to Lender or schedule thereof delivered to Lender shall be true and complete,
(ii) no payments shall be made thereon except payments immediately delivered to
Lender pursuant to the terms of this Agreement, (iii) no credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any Account Debtor except as reported to Lender in accordance with this
Agreement and except for credits, discounts, allowances or extensions made or
given in the ordinary course of Borrower’s business in accordance with practices
and policies previously disclosed to Lender, (iv) there shall be no setoffs,
deductions, contras, defenses, counterclaims or disputes existing or asserted
with respect thereto except as reported to Lender in accordance with the terms
of this Agreement, (v) none of the transactions giving rise thereto will violate
any applicable State or Federal laws or regulations, all documentation relating
thereto will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.

(d) Lender shall have the right at any time or times, in Lender’s name or in the
name of a nominee of Lender, to verify the validity, amount, offsets,
chargebacks and claims and any other matter relating to any Account or other
Collateral, by mail, telephone, facsimile transmission or otherwise.

(e) Borrower shall deliver or cause to be delivered to Lender, with appropriate
endorsement and assignment, with full recourse to Borrower, all chattel paper
and instruments which Borrower now owns or may at any time acquire immediately
upon Borrower’s receipt thereof, except as Lender may otherwise agree.

 

21



--------------------------------------------------------------------------------

(f) Lender may, at any time or times that an Event of Default exists or has
occurred and is continuing, (i) notify any or all Account Debtors that the
Accounts have been assigned to Lender and that Lender has a security interest
therein and Lender may direct any or all accounts debtors to make payment of
Accounts directly to Lender, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Accounts or other obligations included in
the Collateral and thereby discharge or release the Account Debtor or any other
party or parties in any way liable for payment thereof without affecting any of
the Obligations, (iii) demand, collect or enforce payment of any Accounts or
such other obligations, but without any duty to do so, and Lender shall not be
liable for its failure to collect or enforce the payment thereof nor for the
negligence of its Lenders or attorneys with respect thereto and (iv) take
whatever other action Lender may deem necessary or desirable for the protection
of its interests. At any time that an Event of Default exists or has occurred
and is continuing, at Lender’s request, all invoices and statements sent to any
Account Debtor shall state that the Accounts and such other obligations have
been assigned to Lender and are payable directly and only to Lender and Borrower
shall deliver to Lender such originals of documents evidencing the sale and
delivery of goods or the performance of services giving rise to any Accounts as
Lender may require.

7.3. Inventory Covenants. With respect to the Inventory: (a) Borrower shall at
all times maintain inventory records reasonably satisfactory to Lender, keeping
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory, Borrower’s cost therefor and daily withdrawals and
drawdowns therefrom and additions thereto; (b) Borrower shall conduct a physical
count of the Inventory at least once each year, but at any time or times as
Lender may request on or after an Event of Default, and promptly following such
physical inventory shall supply Lender with a report in the form and with such
specificity as may be reasonably satisfactory to Lender concerning such physical
count; (c) Borrower shall not remove any Inventory from the locations set forth
or permitted herein (other than Inventory received for testing or delivered as
samples with a Value not to exceed $100,000 in the aggregate per annum), without
the prior written consent of Lender, except for sales of Inventory in the
ordinary course of Borrower’s business and except to move Inventory directly
from one location set forth or permitted herein to another such location;
(d) subject to limitation on expenses set forth in Section 9.15 hereof, Borrower
shall, at its expense, at least once every six (6) months, but at any time or
times as Lender may request on or after an Event of Default, deliver or cause to
be delivered to Lender written reports or appraisals as to the Inventory in
form, scope and methodology acceptable to Lender and by an appraiser acceptable
to Lender, addressed to Lender or upon which Lender is expressly permitted to
rely; (e) Borrower shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) Borrower assumes all responsibility
and liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (g) Borrower shall not sell Inventory to any
customer on approval, or any other basis which entitles the customer to return
or may obligate Borrower to repurchase such Inventory; (h) Borrower shall keep
the Inventory in good and marketable condition; (i) Borrower shall not, without
prior written notice to Lender, acquire or accept any inventory on consignment
or approval except pursuant to processing or tolling agreements; and
(j) Borrower shall not commingle Inventory with goods or materials of customers
or other third parties.

 

22



--------------------------------------------------------------------------------

7.4. Equipment and Real Property Covenants. With respect to the Equipment:
(a) subject to limitation on expenses set forth in Section 9.15 hereof, upon
Lender’s request, Borrower shall, at its expense, at any time or times as Lender
may request, deliver or cause to be delivered to Lender written reports or
appraisals as to the Equipment and the Real Property in form, scope and
methodology acceptable to Lender and by an appraiser acceptable to Lender;
(b) Borrower shall keep the Equipment in good order, repair, running and
marketable condition (ordinary wear and tear excepted); (c) Borrower shall use
the Equipment with all reasonable care and caution and in accordance with
applicable standards of any insurance and in conformity with all applicable
laws; (d) the Equipment is and shall be used in Borrower’s business and not for
personal, family, household or farming use; (e) Borrower shall not remove any
Equipment from the locations set forth or permitted herein, except to the extent
necessary to have any Equipment repaired or maintained in the ordinary course of
the business of Borrower or to move Equipment directly from one location set
forth or permitted herein to another such location and except for the movement
of motor vehicles used by or for the benefit of Borrower in the ordinary course
of business; (f) the Equipment is now and shall remain personal property and
Borrower shall not permit any of the Equipment to be or become a part of or
affixed to real property; and (g) Borrower assumes all responsibility and
liability arising from the use of the Equipment.

7.5. Power of Attorney. Borrower hereby irrevocably designates and appoints
Lender (and all persons designated by Lender) as Borrower’s true and lawful
attorney-in-fact, and authorizes Lender, in Borrower’s or Lender’s name, to:
(a) at any time an Event of Default exists or has occurred or event which, with
passage of time or giving of notice, or both, would constitute an Event of
Default exists or has occurred and is continuing (i) demand payment on Accounts
or other proceeds of Inventory or other Collateral, (ii) enforce payment of
Accounts by legal proceedings or otherwise, (iii) exercise all of Borrower’s
rights and remedies to collect any Account or other Collateral, (iv) sell or
assign any Account upon such terms, for such amount and at such time or times as
Lender deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Account, (vii) prepare, file and sign
Borrower’s name on any proof of claim in bankruptcy or other similar document
against an Account Debtor, (viii) notify the post office authorities to change
the address for delivery of Borrower’s mail to an address designated by Lender,
and open and dispose of all mail addressed to Borrower, and (ix) do all acts and
things which are necessary, in Lender’s determination, to fulfill Borrower’s
obligations under this Agreement and the other Financing Agreements and (b) at
any time to (i) take control in any manner of any item of payment or proceeds
thereof, (ii) have access to any lockbox or postal box into which Borrower’s
mail is deposited, (iii) endorse Borrower’s name upon any items of payment or
proceeds thereof and deposit the same in Lender’s account for application to the
Obligations, (iv) endorse Borrower’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Account or
any goods pertaining thereto or any other Collateral, (v) sign Borrower’s name
on any verification of Accounts and notices thereof to Account Debtors and
(vi) execute in Borrower’s name (if applicable law requires such signature) and
otherwise file any UCC financing statements or amendments thereto. Borrower
hereby releases Lender and its officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Lender’s own gross negligence or wilful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

 

23



--------------------------------------------------------------------------------

7.6. Right to Cure. Lender may, at its option, (a) after the occurrence and
continuance of an Event of Default, cure any default by Borrower under any
agreement with a third party or pay or bond on appeal any judgment entered
against Borrower or liens permitted pursuant to Section 9.8, (b) at any other
time, except for liens permitted pursuant to Section 9.8, discharge taxes,
liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and (c) pay any amount, incur any
expense or perform any act which, in Lender’s judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Lender with respect thereto. Lender may add any amounts so expended to
the Obligations and charge Borrower’s account therefor, such amounts to be
repayable by Borrower on demand. Lender shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of Borrower. Any payment made or other
action taken by Lender under this Section shall be without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.

7.7. Access to Premises. From time to time as requested by Lender, at the cost
and expense of Borrower, (a) Lender or its designee shall have complete access
to all of Borrower’s premises during normal business hours and after notice to
Borrower, or at any time and without notice to Borrower if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of Borrower’s books and records,
including the Records, and (b) Borrower shall promptly furnish to Lender such
copies of such books and records or extracts therefrom as Lender may request,
and (c) use during normal business hours such of Borrower’s personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Accounts and realization of other Collateral.

SECTION 8. REPRESENTATIONS AND WARRANTIES.

Borrower hereby represents and warrants to Lender the following (which shall
survive the execution and delivery of this Agreement), the truth and accuracy of
which are a continuing condition of the making of Loans by Lender to Borrower:

8.1. Corporate Existence, Power and Authority; Subsidiaries. Borrower is a
corporation duly organized and in good standing under the laws of its state of
incorporation and is duly qualified as a foreign corporation and in good
standing in all states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not have a material adverse effect on Borrower’s financial condition,
results of operation or business or the rights of Lender in or to any of the
Collateral. The execution, delivery and performance of this Agreement, the other
Financing Agreements and the transactions contemplated hereunder and thereunder
are all within Borrower’s corporate powers, have been duly authorized and are
not in contravention of law or the terms of Borrower’s certificate of
incorporation, by-laws, or other organizational documentation, or any indenture,
agreement or undertaking to which such Borrower is a party or by which Borrower
or its property are bound. This Agreement and the other Financing Agreements
constitute legal, valid and binding obligations of Borrower enforceable in
accordance with their respective terms. Borrower does not have any non-Borrower
subsidiaries other than the entity identified as “Company #1” in that certain
letter from Borrower to Lender dated March 31, 2006 (the “Disclosure Letter”).

 

24



--------------------------------------------------------------------------------

8.2. Financial Statements; No Material Adverse Change. All financial statements
relating to Borrower which have been or may hereafter be delivered by Borrower
to Lender have been prepared in accordance with GAAP and fairly present the
financial condition and the results of operation of Borrower as at the dates and
for the periods set forth therein. Except as disclosed in any interim financial
statements furnished by Borrower to Lender prior to the date of this Agreement,
there has been no material adverse change as of the date of this Agreement in
the assets, liabilities, properties and condition, financial or otherwise, of
Borrower, since the date of the most recent audited financial statements
furnished by Borrower to Lender prior to the date of this Agreement.

8.3. Chief Executive Office; Collateral Locations. The chief executive office of
Borrower and Borrower’s Records concerning Accounts are located only at the
address set forth below on the signature page hereof and its only other places
of business, subject to the right of Borrower to establish new locations in
accordance with Section 9.2 below. The Information Certificate correctly
identifies any of such locations which are not owned by Borrower and sets forth
the owners and/or operators thereof and the holders of any mortgages on such
locations.

8.4. Priority of Liens; Title to Properties. The security interests and liens
granted to Lender under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens shown on Schedule 8.4 attached
hereto and made part hereof and the other liens permitted under Section 9.8
hereof. Borrower has good and marketable title to all of its properties and
assets subject to no liens, mortgages, pledges, security interests, encumbrances
or charges of any kind, except those granted to Lender and such others as are
specifically listed on Schedule 8.4 or permitted under Section 9.8 hereof.

8.5. Tax Returns. Borrower has filed, or caused to be filed, in a timely manner
all tax returns, reports and declarations which are required to be filed by it
(without requests for extension except as previously disclosed in writing to
Lender) except where the failure to file the same could not be reasonably
expected to have a Material Adverse Effect. All information in such tax returns,
reports and declarations is complete and accurate in all material respects.
Borrower has paid or caused to be paid all taxes due and payable or claimed due
and payable in any assessment received by it, except taxes the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to Borrower and with respect to which adequate reserves have been
set aside on its books except where the failure to pay the same could not be
reasonably expected to have a Material Adverse Effect. Adequate provision has
been made for the payment of all accrued and unpaid federal, state, county,
local, foreign and other taxes whether or not yet due and payable and whether or
not disputed.

8.6. Litigation. Except as set forth on the Information Certificate or Schedule
8.6 hereto, there is no present investigation by any governmental agency
pending, or to the best of Borrower’s knowledge threatened, against or affecting
Borrower, its assets or business and there is no action, suit, proceeding or
claim by any Person pending, or to the best of Borrower’s knowledge threatened,
against Borrower or its assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, which if adversely determined
against Borrower would result in a Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

8.7. Compliance with Other Agreements and Applicable Laws. Borrower is not in
default in any material respect under, or in violation in any material respect
of any of the terms of, any agreement, contract, instrument, lease or other
commitment to which it is a party or by which it or any of its assets are bound
and Borrower is in compliance in all material respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, federal, state or local governmental authority.

8.8. Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by Borrower maintained at any bank or other
financial institution are shown on Schedule 8.8 attached hereto and made part
hereof, subject to the right of Borrower to establish new accounts in accordance
with Section 9.13 below.

8.9. Accuracy and Completeness of Information. All information furnished by or
on behalf of Borrower in writing to Lender in connection with this Agreement or
any of the other Financing Agreements or any transaction contemplated hereby or
thereby, is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading. No event or
circumstance has occurred which has had or could reasonably be expected to have
a Material Adverse Effect which has not been fully and accurately disclosed to
Lender in writing.

8.10. Environmental Compliance.

(a) Except as shown on Schedule 8.10 attached hereto and made a part hereof or
in the Phase One environmental site assessment report prepared for Lender in
connection with the Loans (the “Phase One Report”), Borrower has not generated,
used, stored, treated, transported, manufactured, handled, produced or disposed
of any Hazardous Materials, on or off its premises (whether or not owned by it)
in any manner which at any time violates any applicable Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder and
the operation of Borrower complies in all respects with all Environmental Laws
and all licenses, permits, certificates, approvals and similar authorizations
thereunder.

(b) Except as shown on Schedule 8.10 attached hereto and made a part hereof or
the Phase One Report, there has been no investigation, proceeding, complaint,
order, directive, claim, citation or notice by any governmental authority or any
other person nor is any pending or to the best of Borrower’s knowledge
threatened, with respect to any non-compliance with or violation of the
requirements of any Environmental Law by Borrower or the release, spill or
discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which affects Borrower or its business, operations or assets or any
properties at which Borrower has transported, stored or disposed of any
Hazardous Materials.

(c) Except as shown on Schedule 8.10 attached hereto and made a part hereof or
the Phase One Report, Borrower has no liability, contingent or otherwise for
violation of Environmental Laws, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

 

26



--------------------------------------------------------------------------------

(d) Borrower has all licenses, permits, certificates, approvals or similar
authorizations required to be obtained or filed in connection with the
operations of Borrower under any Environmental Law and all of such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect.

(e) Borrower has no actual knowledge of:

(i) the presence of any Hazardous Materials on any of the Real Property or on
which the Collateral is located in violation of Environmental Laws, or

(ii) any on-site spills, releases, discharges, disposal or storage of Hazardous
Materials that have occurred or are presently occurring on any of such real
property, or

(iii) any spills, releases, discharges or disposal of Hazardous Materials in
violation of Environmental Laws that have occurred or are presently occurring on
such real properties as a result of the activities of Borrower, or

(iv) except as shown on Schedule 8.10 attached hereto and made a part hereof,
any notice, summons, citation or other communication sent to Borrower from any
state or federal agency concerning any intentional or unintentional action or
conduct, inaction or omission, past or present which is or may be in violation
of Environmental Laws.

8.11. Solvency. Borrower is able to pay its debts as they become due, has
sufficient capital to carry on its business operations, and presently owns
property having a fair salable value which is greater than the amount required
to pay all of Borrower’s debts as they become due, after giving effect to the
application of the initial Loan proceeds as provided in Section 6.6 hereof.

8.12. Employee Benefits.

(a) Borrower has not engaged in any transaction in connection with which
Borrower or any of its ERISA Affiliates could be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, including any accumulated funding deficiency described
in Section 8.12(c) hereof and any deficiency with respect to vested accrued
benefits described in Section 8.12(d) hereof.

(b) No liability to the Pension Benefit Guaranty Corporation (other than routine
premium payments due from time to time in accordance with 4007(a) of ERISA) has
been or is expected by Borrower to be incurred with respect to any employee
benefit plan of Borrower or any of its ERISA Affiliates. There has been no
reportable event (within the meaning of Section 4043(c) of ERISA) or any other
event or condition with respect to any employee pension benefit plan of Borrower
or any of its ERISA Affiliates which presents a risk of termination of any such
plan by the Pension Benefit Guaranty Corporation.

(c) Full payment has been made of all amounts which Borrower or any of their
ERISA Affiliates is required under Section 302 of ERISA and Section 412 of the
Code to have paid under the terms of each employee benefit plan as contributions
to such plan as of the last day of the most recent fiscal year of such plan
ended prior to the date hereof, and no accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exists with respect to any employee benefit plan, including any penalty
or tax described in Section 8.12(a) hereof and any deficiency with respect to
vested accrued benefits described in Section 8.12(d) hereof.

 

27



--------------------------------------------------------------------------------

(d) The current value of all vested accrued benefits under all employee benefit
plans maintained by Borrower that are subject to Title IV of ERISA does not
exceed the current value of the assets of such plans allocable to such vested
accrued benefits, including any penalty or tax described in Section 8.12(a)
hereof and any accumulated funding deficiency described in Section 8.12(c)
hereof. The terms “current value” and “accrued benefit” have the meanings
specified in ERISA.

(e) Neither Borrower nor any of its ERISA Affiliates is or has ever been
obligated to contribute to any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.

8.13. Commercial Tort Claims. Borrower has no Commercial Tort Claims in which
Borrower is the claimant except as shown on Schedule 8.13 attached hereto and
made a part hereof or as disclosed in writing to Lender from time to time.

8.14. Letter of Credit Rights. Borrower has no Letter of Credit Rights except as
shown on Schedule 8.14 attached hereto and made a part hereof or as disclosed in
writing to Lender from time to time.

8.15. Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Lender on the date of each additional borrowing or other
credit accommodation hereunder, except to the extent that any representation or
warranty was made with reference to a specific date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such date, and shall be conclusively presumed to have been relied
on by Lender regardless of any investigation made or information possessed by
Lender. The representations and warranties set forth herein shall be cumulative
and in addition to any other representations or warranties which Borrower shall
now or hereafter give, or cause to be given, to Lender.

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS.

9.1. Maintenance of Existence. Borrower shall at all times preserve, renew and
keep in full, force and effect its corporate existence and rights and franchises
with respect thereto and maintain in full force and effect all permits,
licenses, trademarks, tradenames, approvals, authorizations, leases and
contracts necessary to carry on the business as presently or proposed to be
conducted. Borrower shall give Lender thirty (30) days prior written notice of
any proposed change in its corporate name, which notice shall set forth the new
name and Borrower shall deliver to Lender a copy of the amendment to the
Certificate of Incorporation of Borrower providing for the name change certified
by the Secretary of State of the jurisdiction of incorporation of Borrower as
soon as it is available.

9.2. New Collateral Locations. Borrower shall not directly or indirectly open
any new location or place, or store or warehouse Inventory, in any new location,
or enter into any lease for any new location, within the continental United
States or otherwise unless Borrower shall give

 

28



--------------------------------------------------------------------------------

Lender thirty (30) days prior written notice of any such new location and first
executes and delivers, or causes to be executed and delivered, to Lender such
agreements, documents, and instruments, as Lender may deem reasonably necessary
or desirable to protect its interests in the Collateral at such location,
including UCC financing statements.

9.3. Compliance with Laws, Regulations, etc.

(a) Borrower shall, at all times, comply in all respects with all laws, rules,
regulations, licenses, permits, approvals and orders applicable to it and duly
observe all requirements of any federal, state or local governmental authority,
including ERISA, the Occupational Safety and Health Act of 1970, as amended, the
Fair Labor Standards Act of 1938, as amended, and all statutes, rules,
regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all Environmental Laws.

(b) Borrower shall monitor its continued compliance with all Environmental Laws
in all of its operations. Copies of all environmental surveys, audits,
assessments, feasibility studies and results of remedial investigations shall be
promptly furnished, or caused to be furnished, by Borrower to Lender. Borrower
shall take prompt and appropriate action to respond to any non-compliance with
any of the Environmental Laws and shall regularly report to Lender on such
response.

(c) Borrower shall give written notice to Lender promptly upon Borrower’s
receipt of any notice of, or Borrower’s otherwise obtaining knowledge of,
(i) the occurrence of any event involving the release, spill or discharge,
threatened or actual, of any Hazardous Material relating to Borrower, the
Collateral or Borrower’s premises in violation of any Environmental Laws or
(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to any non-compliance with or violation of any
Environmental Law by Borrower, or any other environmental, health or safety
matter, which affects Borrower or its business and operations.

(d) Without limiting the generality of the foregoing, whenever Lender reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of Borrower in order to avoid any non-compliance, with
any Environmental Law, Borrower shall, at Lender’s request and Borrower’s
expense: (i) cause an independent environmental engineer acceptable to Lender to
conduct such tests of the site where Borrower’s non-compliance or alleged
non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Lender a report as to such
non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Lender a supplemental report of such
engineer whenever the scope of such non-compliance, or Borrower’s response
thereto or the estimated costs thereof, shall change in any respect.

(e) Borrower shall indemnify and hold harmless Lender and its directors,
officers, employees, Lenders, invitees, representatives, successors and assigns,
from and against any and all losses, claims, damages, liabilities, costs, and
expenses (including attorneys’ fees and legal expenses) directly or indirectly
arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
Borrower and the preparation and implementation of

 

29



--------------------------------------------------------------------------------

any closure, remedial or other required plans. All representations, warranties,
covenants and indemnifications in this Section 9.3 shall survive the payment of
the Obligations and the termination or non-renewal of this Agreement.

9.4. Payment of Taxes and Claims. Borrower shall duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and with respect to which adequate reserves have been set
aside on its books. Borrower shall be liable for any tax or penalties imposed on
Lender as a result of the financing arrangements provided for herein and
Borrower agrees to indemnify and hold Lender harmless with respect to the
foregoing, and to repay to Lender on demand the amount thereof, and until paid
by Borrower such amount shall be added and deemed part of the Loans, provided,
that, nothing contained herein shall be construed to require Borrower to pay any
income or franchise taxes attributable to the income of Lender from any amounts
charged or paid hereunder to Lender. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.

9.5. Insurance. Borrower shall, at all times, maintain with financially sound
and reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Lender as to form, amount and insurer.
Borrower shall furnish certificates, policies or endorsements to Lender as
Lender shall require as proof of such insurance, and, if Borrower fails to do
so, Lender is authorized, but not required, to obtain such insurance at the
expense of Borrower. All policies shall provide for at least thirty (30) days
prior written notice to Lender of any cancellation or reduction of coverage and
that Lender may act as attorney for Borrower in obtaining, and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Borrower shall cause Lender to be named
as a lender loss payee and an additional insured (but without any liability for
any premiums) under such insurance policies and Borrower shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance satisfactory to Lender. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Lender as its interests may appear and further specify that Lender shall be
paid regardless of any act or omission by Borrower or any of its affiliates. At
its option, Lender may apply any insurance proceeds received by Lender at any
time to the cost of repairs or replacement of Collateral and/or to payment of
the Obligations, whether or not then due, in any order and in such manner as
Lender may determine or hold such proceeds as cash collateral for the
Obligations.

9.6. Financial Statements and Other Information.

(a) Borrower shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrower and its subsidiaries (if any) in
accordance with GAAP and Borrower shall furnish or cause to be furnished to
Lender: (i) within thirty (30) days after the end of each fiscal month, monthly
unaudited consolidated financial statements, (including balance sheets,
statements of income and loss, statements of cash flow, and statements of
shareholders’ equity), all in reasonable detail, fairly presenting the financial
position and the results of the operations of Borrower and its subsidiaries as
of the end of and through such fiscal month subject to such

 

30



--------------------------------------------------------------------------------

revisions as may be reflected on the quarterly unaudited consolidated financial
statements filed by Borrower with the Securities and Exchange Commission; and
(ii) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements (including balance sheets, statements of
income and loss, statements of cash flow and statements of shareholders’
equity), and the accompanying notes thereto, all in reasonable detail, fairly
presenting the financial position and the results of the operations of Borrower
and its subsidiaries as of the end of and for such fiscal year, together with
the unqualified opinion of independent certified public accountants, which
accountants shall be an independent accounting firm selected by Borrower and
reasonably acceptable to Lender, that such financial statements have been
prepared in accordance with GAAP, and present fairly the results of operations
and financial condition of Borrower and its subsidiaries as of the end of and
for the fiscal year then ended.

(b) Borrower shall promptly notify Lender in writing of the details of (i) any
loss, damage, investigation, action, suit, proceeding or claim relating to the
Collateral or any other property which is security for the Obligations or which
would result in any Material Adverse Effect and (ii) the occurrence of any Event
of Default or event which, with the passage of time or giving of notice, or
both, would constitute an Event of Default.

(c) Borrower shall promptly after the sending or filing thereof furnish or cause
to be furnished to Lender copies of all reports which Borrower sends to its
stockholders generally and copies of all reports and registration statements
which Borrower files with the Securities and Exchange Commission, any national
securities exchange or the National Association of Securities Dealers, Inc.

(d) Borrower shall furnish or cause to be furnished to Lender such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrower, as Lender may, from time to time, reasonably request.
Lender is hereby authorized to deliver a copy of any financial statement or any
other information relating to the business of Borrower to any court or other
government agency if required by law or order or to any participant or assignee
or prospective participant or assignee. Borrower hereby irrevocably authorizes
and directs all accountants or auditors to deliver to Lender, at Borrower’s
expense, copies of the financial statements of Borrower and any reports or
management letters prepared by such accountants or auditors on behalf of
Borrower and to disclose to Lender such information as they may have regarding
the business of Borrower. Any documents, schedules, invoices or other papers
delivered to Lender may be destroyed or otherwise disposed of by Lender one
(1) year after the same are delivered to Lender, except as otherwise designated
by Borrower to Lender in writing.

(e) Along with the set of financial statements delivered to Lender pursuant to
Section 9.6(a)(ii) hereof, Borrower shall deliver to Lender a certificate from
its chief financial officer or treasurer setting forth that the signer has
reviewed the relevant terms of this Agreement, and has made (or caused to be
made under his supervision) a review of the transactions and condition of
Borrower from the beginning of the fiscal year covered by the statement being
delivered therewith to the date of the certificate, and that such review has not
disclosed the existence during such period of any condition or event which
constitutes an Event of Default or if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Borrower has taken or proposes to take with respect thereto.

 

31



--------------------------------------------------------------------------------

(f) Lender acknowledges its execution of that certain Non-Disclosure and
Confidentiality Agreement dated December 5, 2001.

9.7. Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrower shall
not, directly or indirectly, (a) merge into or with or consolidate with any
other Person or permit any other Person to merge into or with or consolidate
with it, or (b) sell, assign, lease, transfer, abandon or otherwise dispose of
any indebtedness to any other Person or any of its assets to any other Person
(except for (i) sales of Inventory in the ordinary course of business,
(ii) dispositions expressly permitted by Lender’s written consent, and (iii) the
disposition of worn-out or obsolete Equipment or Equipment no longer used in the
business of Borrower so long as (A) if an Event of Default exists or has
occurred and is continuing, any proceeds are paid to Lender and (B) such sales
do not involve Equipment having an aggregate fair market value in excess of
Fifty Thousand Dollars ($50,000) for all such Equipment disposed of in any
fiscal year of Borrower), or (c) form or acquire any subsidiaries, or (d) wind
up, liquidate or dissolve or (e) agree to do any of the foregoing.
Notwithstanding the foregoing restrictions, Borrower may issue capital stock in
the aggregate par or stated value not to exceed twenty percent (20%) of the
market capitalization of Borrower as of the close of business on the closing
date of this Agreement.

9.8. Encumbrances. Borrower shall not create, incur, assume or suffer to exist
any security interest, mortgage, pledge, lien, charge or other encumbrance of
any nature whatsoever on any of its assets or properties, including the
Collateral, except: (a) the liens and security interests of Lender; (b) liens
securing the payment of taxes, either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to Borrower and with respect to which adequate reserves have been
set aside on its books; (c) non-consensual statutory liens (other than liens
securing the payment of taxes) arising in the ordinary course of Borrower’s
business to the extent: (i) such liens secure indebtedness which is not overdue
or (ii) such liens secure indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower, in each case prior to
the commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books; (d) zoning
restrictions, easements, licenses, covenants and other restrictions affecting
the use of real property which do not interfere in any material respect with the
use of such real property or ordinary conduct of the business of Borrower as
presently conducted thereon or materially impair the value of the real property
which may be subject thereto; (e) purchase money liens and security interests as
permitted in Section 9.9(c) below; and (f) the security interests and liens set
forth on Schedule 8.4 hereto.

9.9. Indebtedness. Borrower shall not incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any obligations or
indebtedness, except:

(a) The Obligations;

(b) Trade obligations and normal accruals in the ordinary course of business not
yet due and payable, or with respect to which Borrower is contesting in good
faith the amount or validity thereof by appropriate proceedings diligently
pursued and available to Borrower and with respect to which adequate reserves
have been set aside on its books;

 

32



--------------------------------------------------------------------------------

(c) Purchase money indebtedness (including capital leases) hereafter incurred by
Borrower to finance fixed assets provided that (A) such indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed or the
lesser of the purchase price or the value of the asset(s) if subsequently
financed; and (B) no such indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

(d) Obligations or indebtedness set forth in Schedule 9.9 hereto; provided,
that: (i) Borrower may only make regularly scheduled payments of principal and
interest in respect of such indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such indebtedness as in
effect on the date of the execution thereof, (ii) Borrower shall not, directly
or indirectly, (A) make any prepayments or other non-mandatory payments in
respect of such indebtedness, or (B) amend, modify, alter or change the terms of
such indebtedness or any agreement, document or instrument related thereto, or
(C) redeem, retire, defease, purchase or otherwise acquire such indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose, and
(iii) Borrower shall furnish to Lender all notices, demands or other materials
in connection with such indebtedness either received by Borrower or on their
behalf, promptly after the receipt thereof, or sent by Borrower or on their
behalf, concurrently with the sending thereof, as the case may be; and

(e) Unsecured indebtedness at any time not exceeding Two Hundred Thousand
Dollars ($200,000) in the aggregate.

9.10. Loans, Investments, Guarantees, Etc.

(a) Borrower shall not, directly or indirectly, make any loans or advance money
or property to any Person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the stock or indebtedness or all or a
substantial part of the assets or property of any Person, or guarantee, assume,
endorse, or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person or agree to do
any of the foregoing, except: (i) the endorsement of instruments for collection
or deposit in the ordinary course of business; (ii) investments in: short-term
direct obligations of the United States Government, negotiable certificates of
deposit issued by any bank satisfactory to Lender, payable to the order of
Borrower or to bearer and delivered to Lender, and commercial paper rated A1 or
P1; provided, that, as to any of the foregoing, unless waived in writing by
Lender, Borrower shall take such actions as are deemed necessary by Lender to
perfect the security interest of Lender in such investments; (iii) as otherwise
agreed heretofore or hereafter in writing by Lender, and (iv) the loans,
advances and guarantees set forth on Schedule 9.10 hereto; provided, that, as to
such loans, advances and guarantees set forth on Schedule 9.10, Borrower shall
not, directly or indirectly, amend, modify, alter or change the terms of such
loans, advances or guarantees or any agreement, document or instrument related
thereto, or as to such guarantees, redeem, retire, defease, purchase or
otherwise acquire the obligations arising pursuant to such guarantees, or set
aside or otherwise deposit or invest any sums for such purpose, and Borrower
shall furnish to Lender all notices or demands in connection with such loans,
advances or guarantees or other indebtedness subject to such guarantees either
received by Borrower or on its behalf, promptly after the receipt thereof, or
sent by Borrower or on its behalf, concurrently with the sending thereof, as the
case may be.

(b) Notwithstanding the foregoing provisions, Borrower may extend one or more
secured loans or credit facilities to the unaffiliated start-up connector
company identified in

 

33



--------------------------------------------------------------------------------

the Disclosure Letter as “Company #2”, or its successor (“CONNECTOR COMPANY”),
subject to the conditions that: (i) for the thirty (30) calendar day period
prior to Borrower making any loan advance, extension of credit or other
financial accommodation to or for the benefit of CONNECTOR COMPANY, and after
giving effect to such loan advance, extension of credit, or financial
accommodation, as the case may be, the Excess Availability shall be not less
than One Million Dollars ($1,000,000); (ii) No uncured or unwaived Event of
Default shall have occurred and be continuing under this Agreement or shall
occur by reason of and after giving effect to such loans, extensions of credit
and other financial accommodations to CONNECTOR COMPANY; (iii) the maximum
principal balance of such loans, extensions of credit and other financial
accommodations shall not at any time exceed Two Million Five Hundred Thousand
Dollars ($2,500,000.00); and (iv) Borrower will deliver to Lender copies of all
instruments, documents and agreements related to the CONNECTOR COMPANY
transaction and such other documents, instruments and agreements relating
thereto as Lender may reasonably request.

9.11. Dividends and Redemptions. Except as set forth on Schedule 9.11 hereto, or
as otherwise agreed heretofore or hereafter in writing by Lender, Borrower shall
not, directly or indirectly, declare or pay any cash dividends on account of any
shares of class of capital stock of Borrower now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
capital stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than common stock or apply or set apart any
sum, or make any other distribution (by reduction of capital or otherwise) in
respect of any such shares or agree to do any of the foregoing, but nothing
herein contained shall prevent Borrower from declaring and completing stock
splits or reverse stock splits. Notwithstanding the foregoing, Borrower may
purchase Borrower’s common stock at the then current price, subject to the
following conditions: (a) the aggregate purchase price for the common stock
shall not exceed Three Million Dollars ($3,000,000); and (b) immediately after
giving effect to the payment of the consideration for said capital stock, the
Excess Availability shall be not less than Three Million Dollars ($3,000,000).

9.12. Transactions with Affiliates. Borrower shall not, directly or indirectly:
(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director, Lender or other person affiliated with
Borrower, except as otherwise agreed heretofore or hereafter in writing by
Lender or except in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s business and upon fair and reasonable terms no less
favorable to Borrower than Borrower would obtain in a comparable arm’s length
transaction with an unaffiliated person, or (b) make any payments of management,
consulting or other fees for management or similar services, or of any
indebtedness owing to any officer, employee, shareholder, director or other
person affiliated with Borrower except reasonable compensation to officers,
employees and directors for services rendered to Borrower in the ordinary course
of business.

9.13. Additional Bank Accounts. Borrower shall not, directly or indirectly,
open, establish or maintain any deposit account, investment account or any other
account with any bank or other financial institution, other than the Blocked
Accounts and the accounts set forth in Schedule 8.8 except: as to any new or
additional Blocked Accounts and other such new or additional accounts which
contain any Collateral or proceeds thereof, with the prior written consent of
Lender and subject to such conditions thereto as Lender may establish and as to
any accounts used by Borrower to make payments of payroll, taxes or other
obligations to third parties, after prior written notice to Lender.

 

34



--------------------------------------------------------------------------------

9.14. Adjusted Tangible Net Worth. Borrower shall, at all times, maintain an
Adjusted Net Worth of not less than the higher of (a) Twenty One Million Dollars
($21,000,000) or (b) Twenty Five Million Dollars less the amount paid by
Borrower for the purchase of Borrower’s capital stock permitted under
Section 9.11 hereof, which remainder shall be rounded to the nearest $1,000.

9.15. Costs and Expenses. Borrower shall pay to Lender on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Lender’s
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including, but not limited to:
(a) all costs and expenses of filing or recording (including Uniform Commercial
Code financing statement filing taxes and fees, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable); (b) all title and
other insurance premiums, appraisal fees and search fees; (c) costs and expenses
of remitting loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the Blocked Accounts, together with Lender’s and
Lender’s customary charges and fees with respect thereto; (d) costs and expenses
of preserving and protecting the Collateral; (e) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
security interests and liens of Lender, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against
Lender arising out of the transactions contemplated hereby and thereby
(including, without limitation, preparations for and consultations concerning
any such matters); (f) all out-of-pocket expenses and costs heretofore and from
time to time hereafter incurred by Lender during the course of periodic field
examinations of the Collateral and Borrower’s operations, plus a per diem charge
at the rate of Seven Hundred Fifty Dollars ($750) per person per day for
Lender’s examiners in the field and office (provided, however, that so long as
no Trigger Event has occurred, Borrower shall be responsible for the costs
associated with no more than two (2) such periodic field examinations during any
calendar year; and (g) the fees and disbursements of counsel (including legal
assistants) to Lender in connection with any of the foregoing. Notwithstanding
the foregoing or anything in this Agreement to the contrary, so long as no Event
of Default has occurred or event which, with the passage of time or giving of
notice, or both, would constitute an Event of Default has occurred and is
continuing, Borrower shall be responsible for the costs associated with no more
than one (1) Equipment appraisal during any six (6) month period, one
(1) Inventory appraisal during any six (6) month period and one (1) Real Estate
appraisal during any twelve (12) month period plus at Lender’s reasonable
request if Borrower has requested that the MERE Sublimit be reset pursuant to
Section 2.3, a written statement from the appraiser of the Real Property that it
is not aware of any circumstances which would materially and adversely affect
its most recent appraisal. In addition, so long as no Event of Default has
occurred and no event which, with the passage of time or giving of notice, or
both, would constitute an Event of Default has occurred and is continuing,
Borrower shall not be responsible for the costs associated with an Inventory
appraisal if the average amount calculated under Section 2.1(a)(ii) of this
Agreement during the preceding six month period does not exceed One Million Five
Hundred Thousand Dollars ($1,500,000).

9.16. Compliance with ERISA.

(a) Borrower shall not with respect to any “employee benefit plans” maintained
by Borrower or any of its ERISA Affiliates: (i) terminate any of such employee
benefit plans so as

 

35



--------------------------------------------------------------------------------

to incur any liability to the Pension Benefit Guaranty Corporation established
pursuant to ERISA, (ii) allow or suffer to exist any prohibited transaction
involving any of such employee benefit plans or any trust created thereunder
which would subject Borrower or such ERISA Affiliate to a tax or penalty or
other liability on prohibited transactions imposed under Section 4975 of the
Code or under ERISA, (iii) fail to pay to any such employee benefit plan any
contribution which it is obligated to pay under Section 302 of ERISA,
Section 412 of the Code or the terms of such plan, (iv) allow or suffer to exist
any accumulated funding deficiency, whether or not waived, with respect to any
such employee benefit plan, (v) allow or suffer to exist any occurrence of a
reportable event or any other event or condition which presents a material risk
of termination by the Pension Benefit Guaranty Corporation of any such employee
benefit plan that is a single employer plan, which termination could result in
any liability to the Pension Benefit Guaranty Corporation or (vi) incur any
withdrawal liability with respect to any multiemployer pension plan.

(b) As used in this Section 9.16, the terms “employee benefit plans”,
“accumulated funding deficiency” and “reportable event” shall have the
respective meanings assigned to them in ERISA, and the term “prohibited
transaction” shall have the meaning assigned to it in Section 4975 of the Code
and in ERISA.

9.17. Further Assurances. At the request of Lender at any time and from time to
time, Borrower shall, at its expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the security interests and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement or any of the other Financing Agreements. Lender may at any
time and from time to time request a certificate from an officer of Borrower
representing that all conditions precedent to the making of Loans contained
herein are satisfied. In the event of such request by Lender, Lender may, at
Lender’s option, cease to make any further Loans until Lender has received such
certificate and, in addition, Lender has determined that such conditions are
satisfied. Borrower hereby authorizes Lender to file one or more UCC financing
statements.

9.18. Commercial Tort Claims. Borrower shall provide written notice to Lender of
any Commercial Tort Claim to which Borrower is or becomes a party or which
otherwise inures to the benefit of Borrower. Such notice shall contain a
sufficient description of the Commercial Tort Claim including the parties, the
court in which the claim was commenced (if applicable), the docket number
assigned to the case (if applicable) and a detailed explanation of the events
giving rise to such claim. Borrower shall grant Lender a security interest in
such Commercial Tort Claim to secure payment of the Obligations. Borrower shall
execute and deliver such instruments, documents and agreements as Lender may
reasonably require in order to obtain and perfect such security interest
including, without limitation, a security agreement or amendment to this
Agreement all in form and substance satisfactory to Lender. Borrower authorizes
Lender to file (without Borrower’s signature), financing statements or
amendments to existing financing statements as Lender deems necessary to perfect
the security interest.

9.19. Letter of Credit Rights. Borrower shall provide Lender with written notice
of any Letters of Credit for which Borrower is the beneficiary. Borrower shall
execute and deliver such instruments, documents and agreements and take such
actions as Lender reasonably may require in order to obtain and perfect its
security interest in such Letter of Credit Rights.

 

36



--------------------------------------------------------------------------------

9.20. Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed Charge
Coverage Ratio of not less than .9 to 1.0 for the four fiscal quarters ended
April 30, 2006, and of not less than 1.0 to 1.0 commencing July 1, 2006 and
thereafter; provided however, that the requirements of this Section 9.20 is
waived if, on the date such Fixed Charge Coverage Ratio is to be determined, and
after giving effect to all Revolving Loans made on such date, the Excess
Availability is not less than Three Million Dollars ($3,000,000).

SECTION 10. EVENTS OF DEFAULT AND REMEDIES.

10.1. Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) Borrower fails to pay when due any of the Obligations, or fails to perform
any of the terms, covenants, conditions or provisions contained in this
Agreement or any of the other Financing Agreements within ten (10) days after
the earlier of any of the executive management of Borrower or any officer listed
on Schedule 6.5 hereto becoming aware of such failure or Lender has given
Borrower notice of such event (except that these shall be no requirement of
notice and there shall be no cure period with respect to the provisions of
Sections 9.1, 9.4, 9.6, 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.14);

(b) Any representation, warranty or statement of fact made by Borrower to Lender
in this Agreement, the other Financing Agreements or any other agreement,
schedule, confirmatory assignment or otherwise shall when made or deemed made be
false or misleading in any material respect;

(c) Any Obligor revokes, terminates or fails to perform any of the terms,
covenants, conditions or provisions of any guarantee, endorsement or other
agreement of such party in favor of Lender;

(d) Any judgment for the payment of money is rendered against Borrower or any
Obligor in excess of One Hundred Thousand Dollars ($100,000) in any one case or
in excess of Two Hundred Thousand Dollars ($200,000) in the aggregate and shall
remain undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against Borrower or any Obligor or any of their assets;

(e) Any Obligor (being a natural person or a general partner of an Obligor which
is a partnership) dies or Borrower, or any Obligor which is a partnership,
limited liability company, limited liability partnership or a corporation,
dissolves or suspends or discontinues doing business;

(f) Borrower or any Obligor becomes insolvent (however defined or evidenced),
makes an assignment for the benefit of creditors, makes or sends notice of a
bulk transfer or calls a meeting of its creditors or principal creditors;

(g) A case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against Borrower or any Obligor or all or any part of its

 

37



--------------------------------------------------------------------------------

properties and such petition or application is not dismissed within sixty
(60) days after the date of its filing or Borrower or any Obligor shall file any
answer admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;

(h) A case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Borrower or any Obligor or for all or any part of its property; or

(i) Any default by Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money owing to any person
other than Lender, or any capitalized lease obligations, contingent indebtedness
in connection with any guarantee, letter of credit, indemnity or similar type of
instrument in favor of any person other than Lender, in any case in an amount in
excess of One Hundred Thousand Dollars ($100,000), which default continues for
more than the applicable cure period, if any, with respect thereto, or any
default by Borrower or any Obligor under any contract, lease, license or other
obligation to any person other than Lender, which default continues for more
than the applicable cure period, if any, with respect thereto;

(j) The occurrence of a Change in Control;

(k) The indictment or threatened indictment of Borrower or any Obligor under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceedings against Borrower or any Obligor, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
any of the property of Borrower or such Obligor;

(l) There shall be a material adverse change in the business, assets or
prospects of Borrower or any Obligor after the date hereof; or

(m) There shall be an Event of Default under, and as defined in, any of the
other Financing Agreements.

10.2. Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Lender shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the Uniform Commercial Code and other applicable law, all
of which rights and remedies may be exercised without notice to or consent by
Borrower or any Obligor, except as such notice or consent is expressly provided
for hereunder or required by applicable law. All rights, remedies and powers
granted to Lender hereunder, under any of the other Financing Agreements, the
Uniform Commercial Code or other applicable law, are cumulative, not exclusive
and enforceable, in Lender’s discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by Borrower of this Agreement or any of
the other Financing Agreements. Lender may, at any time or times, proceed
directly against Borrower or any Obligor to collect the Obligations without
prior recourse to the Collateral.

 

38



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Lender may, in its discretion and without
limitation, (i) accelerate the payment of all Obligations and demand immediate
payment thereof to Lender (provided, that, upon the occurrence of any Event of
Default described in Sections 10.1(g) and 10.1(h), all Obligations shall
automatically become immediately due and payable), (ii) with or without judicial
process or the aid or assistance of others, enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral, (iii) require Borrower, at Borrower’s expense, to assemble and make
available to Lender any part or all of the Collateral at any place and time
designated by Lender, (iv) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of Lender
or elsewhere) at such prices or terms as Lender may deem reasonable, for cash,
upon credit or for future delivery, with Lender having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of Borrower, which
right or equity of redemption is hereby expressly waived and released by
Borrower and/or (vii) terminate this Agreement. If any of the Collateral is sold
or leased by Lender upon credit terms or for future delivery, the Obligations
shall not be reduced as a result thereof until payment therefore is finally
collected by Lender. If notice of disposition of Collateral is required by law,
five (5) days prior notice by Lender to Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrower waives any other notice. In the event Lender institutes an
action to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, Borrower waives the posting of any bond which might
otherwise be required.

(c) Lender may apply the cash proceeds of Collateral actually received by Lender
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in such order as Lender may
elect, whether or not then due. Borrower shall remain liable to Lender for the
payment of any deficiency with interest at the highest rate provided for herein
and all costs and expenses of collection or enforcement, including attorneys’
fees and legal expenses.

(d) Without limiting the foregoing, upon the occurrence of an Event of Default
or an event which with passage of time would constitute an Event of Default,
Lender may, at its option, without notice, (i) cease making Loans or reduce the
lending formulas or amounts of Revolving Loans available to Borrower and/or
terminate any provision of this Agreement providing for any future Loans to be
made by Lender to Borrower.

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW.

11.1. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

39



--------------------------------------------------------------------------------

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York (without giving effect to
principles of conflicts of law).

(b) Borrower and Lender irrevocably consent and submit to the non-exclusive
jurisdiction of the state courts of New York County and the United States
District Court for the Southern District of New York and waive any objection
based on venue or forum non conveniens with respect to any action instituted
therein arising under this Agreement or any of the other Financing Agreements or
in any way connected with or related or incidental to the dealings of the
parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Lender shall have the
right to bring any action or proceeding against Borrower or its property in the
courts of any other jurisdiction which Lender deems necessary or appropriate in
order to realize on the Collateral or to otherwise enforce its rights against
Borrower or its property).

(c) Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth on the signature pages
hereof and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Lender’s option,
by service upon Borrower in any other manner provided under the rules of any
such courts. Within thirty (30) days after such service, Borrower shall appear
in answer to such process, failing which Borrower shall be deemed in default and
judgment may be entered by Lender against Borrower for the amount of the claim
and other relief requested.

(d) BORROWER AND LENDER EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER AND LENDER EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER, OR LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) Lender shall not have any liability to Borrower (whether in tort, contract,
equity or otherwise) for losses suffered by Borrower in connection with, arising
out of, or in any way related to the transactions or relationships contemplated
by this Agreement, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on Lender, that the losses were the result of acts or
omissions constituting gross negligence or willful misconduct. In any such
litigation, Lender shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of this Agreement.

 

40



--------------------------------------------------------------------------------

11.2. Waiver of Notices. Borrower hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on Borrower which Lender may elect to give shall entitle Borrower to
any other or further notice or demand in the same, similar or other
circumstances.

11.3. Amendments and Waivers. Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Lender, and
as to amendments, as also signed by an authorized officer of Borrower. Neither
Lender nor Lender shall, by any act, delay, omission or otherwise be deemed to
have expressly or impliedly waived any of its rights, powers and/or remedies
unless such waiver shall be in writing and signed by an authorized officer of
Lender. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Lender of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Lender would otherwise have on any future occasion, whether
similar in kind or otherwise.

11.4. Waiver of Counterclaims. Borrower waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other then
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

11.5. Indemnification. Borrower shall indemnify and hold Lender and its
directors, employees and counsel, harmless from and against any and all losses,
claims, damages, liabilities, costs or expenses imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel. To the extent
that the undertaking to indemnify, pay and hold harmless set forth in this
Section may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion which it is permitted to pay under
applicable law to Lender in satisfaction of indemnified matters under this
Section. The foregoing indemnity shall survive the payment of the Obligations
and the termination or non-renewal of this Agreement.

11.6. Waiver and Consent. Borrower waives notice of and hereby consents to,
(i) extensions of time of payment of or increase or decrease in the amount of
any of the Obligations, interest rate, fees, other charges, or the Collateral,
(ii) the taking, exchange, surrender and releasing of the Collateral or
guarantees now or at any time held by or available to Lender for the Obligations
of any other party at any time liable on or in respect of the Obligations,
(iii) the exercise of, or refraining from the exercise of any rights against any
Borrower or the Collateral, (iv) the settlement, compromise or release of, or
the waiver of an Event of Default with respect to, any of the

 

41



--------------------------------------------------------------------------------

Obligations and (v) any other act, event or condition that may, in law or
equity, constitute a defense under applicable law to the obligation of a surety
or guarantor. Borrower hereby irrevocably and unconditionally waives and
relinquishes all statutory, contractual, common law, equitable and all other
claims against Lender for subrogation, reimbursement, exoneration, contribution,
indemnification, setoff or other recourse in respect to sums paid or payable to
Lender by Borrower hereunder.

SECTION 12. TERM OF AGREEMENT; MISCELLANEOUS.

12.1. Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on April 17, 2008 (the “Initial Maturity Date”),
and from year to year thereafter (said Initial Maturity Date and any anniversary
thereof being referred to herein as the “Maturity Date”), unless sooner
terminated pursuant to the terms hereof. Lender or Borrower may terminate this
Agreement and the other Financing Agreements effective on the Maturity Date or
on the anniversary of the Maturity Date in any year by giving to the other party
at least sixty (60) days prior written notice; provided, that, this Agreement
and all other Financing Agreements must be terminated simultaneously. Upon the
effective date of termination or non-renewal of the Financing Agreements,
Borrower shall pay to Lender, in full, all outstanding and unpaid Obligations
and shall furnish cash collateral to Lender in such amounts as Lender determines
are reasonably necessary to secure Lender from loss, cost, damage or expense,
including attorneys’ fees and legal expenses, in connection with any contingent
Obligations, including any checks or other payments provisionally credited to
the Obligations and/or as to which Lender has not yet received final and
indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of Lender, as Lender may, in its sole discretion, designate in writing
to Borrower for such purpose. Interest shall be due until and including the next
Business Day, if the amounts so paid by Borrower to the bank account designated
by Lender are received in such bank account later than 12:00 noon, Eastern time.

(b) Borrower may terminate this Agreement at any time before the Maturity Date
upon not less than sixty (60) days prior written notice and compliance with the
other requirements of this Section 12.1. No termination of this Agreement or the
other Financing Agreements shall relieve or discharge Borrower of its respective
duties, obligations and covenants under this Agreement or the other Financing
Agreements until all Obligations have been fully and finally discharged and
paid, and Lender’s continuing security interest in the Collateral and the rights
and remedies of Lender hereunder, under the other Financing Agreements and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid.

12.2. Notices. All notices, requests and demands hereunder shall be in writing
and (a) made to Lender at its address set forth below and to Borrower at its
chief executive office set forth below, or to such other address as either party
may designate by written notice to the other in accordance with this provision,
and (b) deemed to have been given or made: if delivered in person, immediately
upon delivery; if by telex, telegram, electronic mail, or facsimile
transmission, immediately upon sending and upon confirmation of receipt; if by
nationally recognized overnight courier service with instructions to deliver the
next Business Day, one (1) Business Day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing.

 

42



--------------------------------------------------------------------------------

12.3. Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

12.4. Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign its rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Lender. Lender may,
after notice to Borrower, assign its rights and delegate its obligations under
this Agreement and the other Financing Agreements and further may assign, or
sell participations in, all or any part of the Loans, or any other interest
herein to another financial institution or other person, in which event, the
assignee or participant shall have, to the extent of such assignment or
participation, the same rights and benefits as it would have if it were Lender
hereunder, except as otherwise provided by the terms of such assignment or
participation.

12.5. Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represent the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern. In the event of any inconsistency between this Agreement and any of the
other Financing Agreements, including, without limitation, the Original Loan
Agreement, the terms of this Agreement shall control.

SIGNATURES ON FOLLOWING PAGE

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have caused these presents to be duly
executed as of the day and year first above written.

 

BORROWER:   OPTICAL CABLE CORPORATION Address for Notices:     5290 Concourse
Drive   By:  

 

Roanoke, VA 24019   Name:  

 

Attn: Mr. Neil D. Wilkin   Title:  

 

Facsimile: (540) 265-0724     LENDER:   WACHOVIA BANK, NATIONAL ASSOCIATION
Address for Notices:     Wachovia Bank, National Association   By:  

 

1133 Avenue of the Americas   Name:  

 

New York, NY 10036   Title:  

 

Attn: Portfolio Manager     Facsimile: 212-545-4283    